         Case 18-41671          Doc 231     Filed 03/01/19 Entered 03/01/19 11:35:17                        Main Document
                                                         Pg 1 of 64
                                         UNITED STATES BANKRUPTCY COURT
                                           EASTERN DISTRICT OF MISSOURI
                                                   EASTERN DIVISION

    In re:                                                  )      Case No.: 18-41671-705
                                                            )      Honorable Charles E. Rendlen III
    MGTF RADIO COMPANY, LLC, et al.,                        )      Chapter 11
                                                            )      Jointly Administered
                                     Debtors.               )
                                                            )      Hearing Date: February 12, 2019
                                                            )      Hearing Time: 10:00 a.m.
                                                            )      Hearing Location: 7 South
                                                            )      St. Louis, Missouri
                                                            )
                                                            )      Robert E. Eggmann, Esq.
                                                            )      Thomas H. Riske, Esq.
                                                            )      Carmody MacDonald P.C.
                                                            )      120 South Central, Suite 1800
                                                            )      St. Louis, Missouri 63105
                                                            )      (314) 854-8600
                                                            )      ree@carmodymacdonald.com
                                                            )      thr@carmodymacdonald.com
                                                            )
                ORDER CONFIRMING FIRST AMENDED JOINT CHAPTER 11 PLAN OF
             REORGANIZATION OF MGTF RADIO COMPANY, LLC AND WPNT, INC. DATED
                     NOVEMBER 13, 2018 AND GRANTING RELATED RELIEF

               Upon the Order Approving Adequacy of Disclosure Statement Pursuant for Debtors’ Joint Plan
       of Reorganization and Granting Related Relief [Dkt. No. 171] dated December 28, 2018 (the “Disclosure
       Statement Approval Order”), the Court held a hearing (the “Confirmation Hearing”) on February 12, 2019
       to consider confirmation of the Joint Chapter 11 Plan of Reorganization of MGTF Radio Company, LLC
       and WPNT, Inc. Dated November 13, 2018 [Dkt No. 142]. Prior to the Confirmation Hearing, Debtors and
       Debtors-in-Possession MGTF Radio Company, LLC and WPNT, Inc. (the “Debtors” or “Proponents”)
       filed the First Amended Joint Chapter 11 Plan of Reorganization of MGTF Radio Company, LLC and
       WPNT, Inc. Dated November 13, 2018 [Dkt. No. 205] to include certain amendments. 1
               At the Confirmation Hearing, the Court considered Debtors’ Brief in Support of Debtors’ Joint
       Chapter 11 Plan of Reorganization [Dkt. No. 196], the Declaration of Michael J. Frischling in Support of
       Debtors’ Joint Plan of Reorganization [Dkt. No. 197], and the Debtors’ Report of Balloting (the “Ballot
       Report”) [Dkt. No. 195], all of which were admitted into evidence and all of the evidence proffered or
       admitted at the Confirmation Hearing, and heard argument on confirmation of the Plan and on objections



1
  Capitalized terms used but not otherwise defined in these findings of fact, conclusions of law, and order (collectively, this “Confirmation
Order”) have the meanings given to them in the First Amended Chapter 11 Plan of Reorganization of MGTF Radio Company, LLC and
WPNT, Inc. Dated November 13, 2018, attached hereto as Exhibit A (as may be amended, supplemented, or otherwise modified from time
to time, and including all supplements thereto, the “Plan”).
{15323/00016/2460779.DOCX.}
        Case 18-41671          Doc 231Filed 03/01/19 Entered 03/01/19 11:35:17 Main Document
                                                     Pg 2 of 64
      filed in opposition thereto. After due deliberation thereon and good and sufficient cause appearing
      therefore, the Court hereby makes the following findings of fact and conclusions of law (the “Findings
      and Conclusions”).

               THE COURT HEREBY FINDS AND CONCLUDES that:

               A.       Exclusive Jurisdiction; Venue; Core Proceeding (28 U.S.C. §§ 157(b)(2) and 1334(a)).

      The Court has jurisdiction over the Chapter 11 Cases pursuant to 28 U.S.C. §§ 157 and 1334. Venue is
      proper pursuant to 28 U.S.C. §§ 1408 and 1409. Confirmation of the Plan is a core proceeding under 28
      U.S.C. § 157(b)(2), and the Court has exclusive jurisdiction to determine whether the Plan complies
      with the applicable provisions of the chapter 11 of title 11 of the United States Code (the “Bankruptcy
      Code”) and should be confirmed.

               B.       Disclosure Statement Approval Order. On December 28, 2018, the Court entered the
      Disclosure Statement Approval Order that, among other things, (i) approved the Disclosure Statement for
      Debtors’ Joint Plan of Reorganization Dated November 13, 2018 [Dkt No. 143] (the “Disclosure Statement”)
      as containing adequate information within the meaning of section 1125(a) of the Bankruptcy Code, (ii)
      established solicitation procedures, (iii) fixed February 12, 2019 at 10:00 a.m. (Central time) as the date
      and time for the commencement of the Confirmation Hearing, (iv) fixed 4:00 p.m. prevailing Central Time
      on January 29, 2019, as the deadline for filing and serving objections to confirmation of the Plan and votes
      accepting or rejecting the Plan, and (v) fixed 9:00 a.m. prevailing Central Time on February 12, 2019, as
      the deadline for the receipt of opt-out certifications.

               C.       Ballots. All procedures used to distribute solicitation materials to the applicable holders of
      Claims and Interests and to tabulate ballots were fair and conducted in accordance with the Disclosure
      Statement Approval Order, the Bankruptcy Code, the Bankruptcy Rules, the local rules of the Bankruptcy
      Court for the Eastern District of Missouri (the “Local Rules”), and all other applicable rules, laws, and
      regulations.

               D.       Solicitation. The Proponents and their representatives, attorneys, and advisors have
      solicited votes on the Plan in good faith and in compliance with sections 1125 and 1126 of the Bankruptcy
      Code, Bankruptcy Rules 3017 and 3018, the Disclosure Statement, the Disclosure Statement Approval
      Order, the Local Rules, all other applicable provisions of the Bankruptcy Code, and all other applicable
      rules, laws, and regulations applicable to such solicitation.




{15323/00016/2460779.DOCX.}
        Case 18-41671         Doc 231     Filed 03/01/19 Entered 03/01/19 11:35:17 Main Document
                                                        Pg 3 of 64
               E.       Good Faith Solicitation (11 U.S.C. § 1125(e)). The Proponents and their representatives,
      attorneys, and advisors are entitled to the protections afforded by section 1125(e) of the Bankruptcy Code
      as well as the exculpation and limitation of liability provisions set forth in Article VIII of the Plan.


               F.       Ballot Report. On February 5, 2019, the Proponents filed the Ballot Report containing the
      results of the ballot tabulation for each of the voting Classes under the Plan. Based upon the Ballot Report,
      the Court finds that voting by the holders of Claims in the various Classes entitled to vote on the Plan was
      as indicated in the Ballot Report as filed with this Court.

               G.       Impaired Classes Voting to Accept the Plan. As evidenced by the Ballot Report, subject to
      the clarifications contained therein and as described on the record at the Confirmation Hearing, all Voting
      Classes have accepted the Plan with respect to each of the Debtors in accordance with section 1126 of the
      Bankruptcy Code.

               H.       Plan Compliance with Bankruptcy Code (11 U.S.C. § 1129(a)(1)). The Plan satisfies
      section 1129(a)(1) of the Bankruptcy Code because it complies with the applicable provisions of the
      Bankruptcy Code.

               I.       Proponents’ Compliance with Bankruptcy Code (11 U.S.C. § 1129(a)(2)). The Proponents
      have complied with the applicable provisions of the Bankruptcy Code, the Bankruptcy Rules, the
      Disclosure Statement Approval Order, and other orders of this Court, thereby satisfying section 1129(a)(2)
      of the Bankruptcy Code with respect to all of the Debtors. The Debtors are proper debtors under section
      109 of the Bankruptcy Code and Proponents are proper proponents of the Plan under section 1121(a) of
      the Bankruptcy Code. The Proponents have complied with the applicable provisions of the Bankruptcy
      Code during the Chapter 11 Cases, including as provided or permitted by orders of the Court.

               J.       Plan Proposed in Good Faith (11 U.S.C. § 1129(a)(3)). The Court has examined the totality
      of the circumstances surrounding the filing of the Chapter 11 Cases, the formulation of the Plan, the Plan
      and all modifications thereto and overruled any objections to confirmation to the finding that the
      requirements of section 1129(a)(3) have been satisfied. The Proponents and their directors, officers,
      employees, and advisors, among others, and each of their respective professionals negotiated the Plan in
      good faith and at arm’s length and participated in the Plan formulation process in good faith. Therefore,
      the Proponents have proposed the Plan in good faith and not by any means forbidden by law, and section
      1129(a)(3) of the Bankruptcy Code is satisfied with respect to the Plan and the Debtors.

               K.       Payments for Services or Costs and Expenses (11 U.S.C. § 1129(a)(4)). Any payment
      made or to be made by the Debtors for services or for costs and expenses in connection with the Chapter
{15323/00016/2460779.DOCX.}
        Case 18-41671         Doc 231  Filed 03/01/19 Entered 03/01/19 11:35:17 Main Document
                                                    Pg 4 of 64
      11 Cases, including administrative expense and substantial contribution claims under sections 503 and
      507 of the Bankruptcy Code, or in connection with the Plan and incident to the Chapter 11 Cases, either
      has been approved by or is subject to the approval of the Court as reasonable, thereby satisfying section
      1129(a)(4) of the Bankruptcy Code with respect to the Debtors.

               L.       Directors, Officers, and Insiders (11 U.S.C. § 1129(a)(5)). On January 22, 2019, the
      Debtors filed a Plan Supplement [Dkt. No. 185] that discloses the proposed initial boards of directors for
      the Reorganized Debtors as well as the proposed interim compensation for “insiders” of the Reorganized
      Debtors. Each officer shall serve from and after the Effective Date in accordance with applicable non-
      bankruptcy law and the terms of the Reorganized Debtors’ organizational documents also filed in the Plan
      Supplement. Therefore, the Proponents have disclosed the initial officers and directors of the Reorganized
      Debtors, including the identity of any insider that will be employed or retained by the Reorganized
      Debtors. The appointment to such office of each individual is consistent with the interests of holders of
      Claims and Interests, and with public policy. Therefore, section 1129(a)(5) of the Bankruptcy Code is
      satisfied with respect to the Plan with respect to the Debtors.

               M.       No Rate Changes (11 U.S.C. § 1129(a)(6)). Section 1129(a)(6) of the Bankruptcy Code
      does not apply with respect to any of the Debtors because there is no governmental regulatory commission
      that has jurisdiction over the Debtors’ or the Reorganized Debtors’ rates.

               N.       Best Interests Test (11 U.S.C. § 1129(a)(7)). The liquidation analysis attached as Exhibit
      B to the Disclosure Statement, the proffered testimony of David Herman, and the other evidence proffered
      or admitted at the Confirmation Hearing (1) are persuasive and credible, (2) are based upon reasonable
      and sound assumptions, (3) provide a reasonable estimate of the liquidation values of the Debtors upon
      hypothetical conversion to cases under Chapter 7 of the Bankruptcy Code, and (4) establish that each
      holder of a Claim or Interest in an impaired Class that has not accepted the Plan will receive or retain under
      the Plan, on account of such Claim or Interest, property of a value, as of the Effective Date, that is not less
      than the amount that such holder would receive if the Debtors were liquidated under Chapter 7 of the
      Bankruptcy Code on such date. Therefore, the Plan satisfies section 1129(a)(7) of the Bankruptcy Code
      with respect to the Debtors.

               O.       Acceptance by Certain Classes (11 U.S.C. § 1129(a)(8)). As stated on the record at the
      Confirmation Hearing, the Court finds that all impaired Voting Classes in the Chapter 11 Cases of the
      Debtors have voted or otherwise agreed to accept the Plan. Therefore, the Plan satisfies section 1129(a)(8)
      of the Bankruptcy Code with respect to all of the Debtors.

               P.       Treatment of Administrative and Priority Tax Claims and Other Priority Claims (11
{15323/00016/2460779.DOCX.}
        Case 18-41671         Doc 231 Filed 03/01/19 Entered 03/01/19 11:35:17 Main Document
                                                   Pg 5 of 64
      U.S.C. § 1129(a)(9)). The treatment of Administrative Claims and Priority Non-Tax Claims under the
      Plan satisfies the requirements of section 1129(a)(9)(A) and (B) of the Bankruptcy Code, and the treatment
      of Priority Tax Claims under the Plan satisfies the requirements of section 1129(a)(9)(C) of the
      Bankruptcy Code with respect to all of the Debtors.
               Q.       Acceptance by Impaired Class (11 U.S.C. § 1129(a)(10)). Each impaired Class of Claims
      and Interests entitled to vote on the Plan has voted or otherwise agreed to accept the Plan, and at least one
      Class of Claims and Interests in each Debtor’s bankruptcy case accepted the Plan without including the
      acceptance of the Plan by any insider. Therefore, section 1129(a)(10) of the Bankruptcy Code is satisfied
      with respect to the Plan with respect to all of the Debtors.
               R.       Feasibility (11 U.S.C. § 1129(a)(11)). The proffered testimony of David Herman, and
      additional evidence proffered or admitted at the Confirmation Hearing (i) are persuasive and credible, (ii)
      have not been controverted by other credible evidence or sufficiently challenged in any of the objections
      to the Plan, and (iii) establish that the Plan is feasible and that confirmation of the Plan is not likely to be
      followed by the liquidation of the Reorganized Debtors or the need for further financial reorganization of
      the Reorganized Debtors. Therefore, the Plan satisfies section 1129(a)(11) of the Bankruptcy Code with
      respect to the Debtors.

               S.       Payment of Fees (11 U.S.C. § 1129(a)(12)). Fees payable under 28 U.S.C. § 1930, have
      paid or, pursuant to Sections 13.09 of the Plan, will be paid on or before the Effective Date, thereby
      satisfying section 1129(a)(12) of the Bankruptcy Code with respect to the Debtors.

               T.       Continuation of Retiree Benefits (11 U.S.C. § 1129(a)(13)). The Debtors do not maintain
      retiree benefits plans contemplated by section 1129(a)(13) of the Bankruptcy Code and this section does
      not apply.

               U.       Domestic Support Obligations (11 U.S.C. § 1129(a)(14)). The Debtors are corporate
      entities not subject to any domestic support obligations and this section does not apply.

               V.       Rights of Objecting Unsecured Creditors in Individual Debtor cases (11 U.S.C.
      §1129(a)(15)). The Debtors are corporate entities, not individuals, and this section does not apply.

               W.       Transfers of Property under a Plan by Corporation or Trust that is Not a Moneyed,
      Business, or Commercial Corporation or Trust (11 U.S.C. § 1129(a)(16)).                 The Debtors are not
      corporations or trusts that are not moneyed, business, or commercial corporations and this section does
      not apply.



{15323/00016/2460779.DOCX.}
        Case 18-41671         Doc 231    Filed 03/01/19 Entered 03/01/19 11:35:17 Main Document
                                                      Pg 6 of 64
               X.       11 U.S.C. § 1111(b). As Allowed Senior Secured Claims have voted to accept the Plan
      and Other Secured Claims are not Impaired under the Plan, Section 1111(b) does not apply.

               AA. Principal Purpose of Plan (11 U.S.C. § 1129(d)). The principal purpose of the Plan is not the
      avoidance of taxes or the avoidance of the application of section 5 of the Securities Act of 1933 (15 U.S.C.
      § 77e). Accordingly, the Plan satisfies the requirements of section 1129(d) of the Bankruptcy Code.

               BB. Burden of Proof. The Proponents, as proponents of the Plan, have met their burden of proving
      the elements of sections 1129(a) of the Bankruptcy Code by a preponderance of evidence, which is the
      applicable evidentiary standard. The Court also finds that, to the extent applicable, the Debtors’ burden
      under Section 1129(b) of the Bankruptcy Code has been satisfied.

               CC. Executory Contracts.      The Debtors have exercised reasonable business judgment in
      determining whether to assume or reject the Debtors’ executory contracts and unexpired leases pursuant
      to Article VI of the Plan. Each assumption or rejection of an executory contract or unexpired lease
      pursuant to the Plan shall be legal, valid, and binding upon the applicable Debtor or Reorganized Debtor
      and their assignees or successors and all non-Debtor parties (and their assignees or successors) to such
      executory contract or unexpired lease, all to the same extent as if such assumption or rejection had been
      effectuated pursuant to an order of the Court entered before the Confirmation Date under section 365 of
      the Bankruptcy Code.

               DD. Assumption of Contracts and Leases. A list of each executory contract and unexpired lease
      to be assumed under the Plan was filed in the Schedule of Assumed Executory Contracts and Unexpired
      Leases and Proposed Cure Amounts [Dkt. No. 189] (the “Assumed Contracts and Leases”) and attached
      in final form to the Plan. One timely Cure Amount Objection (defined below) was received by the Debtors
      from SoundExchange, Inc. (“SoundExchange”) to the Assumed Contracts and Leases. The Debtors and
      SoundExchange remain in good-faith settlement discussions as of the time of this Confirmation Order and
      as such have agreed to adjourn the hearing on the Cure Amount Objection. Pursuant to the terms of Article
      VI of the Plan, defaults (if any) under or relating to each of the Assumed Contracts and Leases, to the
      extent required by Section 365(b) of the Bankruptcy Code, will have been cured, or adequate assurance
      that the Reorganized Debtors or their successors or assignees will promptly cure has been provided. The
      Court finds that the payment of cure costs as contemplated in Article VI of the Plan (as specifically
      modified, where appropriate, by this Confirmation Order) constitutes prompt and proper cure of such
      defaults and further finds that adequate assurances of future performance have been provided to
      counterparties to the Assumed Contracts and Leases.


{15323/00016/2460779.DOCX.}
        Case 18-41671         Doc 231 Filed 03/01/19 Entered 03/01/19 11:35:17 Main Document
                                                   Pg 7 of 64
               EE. Releases and Discharges. The releases and discharges of Claims and causes of action
      described in Article XI of the Plan constitute good faith compromises and settlements of the matters
      covered thereby. Such compromises and settlements are (i) made in exchange for consideration, (ii) in
      the best interests of the Debtors’ estates, claimholders and parties-in-interest, (iii) fair, equitable and
      reasonable, (iv) integral elements of the restructuring and resolution of the Chapter 11 Cases in
      accordance with the Plan and (v) supported by the Debtors. Each of the discharge, release, injunction,
      indemnification and exculpation provisions set forth in the Plan: (a) is within the jurisdiction of the Court
      under 28 U.S.C. §§ 1334(a), (b), and (d); (b) is an essential means of implementing the Plan pursuant to
      section 1123(a)(5) of the Bankruptcy Code; (c) is an integral element of the transactions incorporated into
      the Plan; (d) confers material benefit on, and is in the best interests of, the Debtors, their estates and their
      creditors; (e) is important to the overall objectives of the Plan to finally resolve all Claims among or
      against the parties-in-interest in the Chapter 11 Cases with respect to the Debtors, their organization,
      capitalization, operation and reorganization; and (f) is consistent with sections 105, 1123, 1129, and other
      applicable provisions of the Bankruptcy Code.

               FF. Modifications to the Plan. The modifications to the Plan set forth in the Confirmation Order,
      if any, and as filed with Court at Docket No. 205 (the “First Amended Plan”) have been made in a manner
      consistent with Section 7.02 of the Plan and constitute technical changes that do not materially adversely
      modify the treatment of any Claims or Interests. Accordingly, pursuant to Bankruptcy Rule 3019, these
      modifications do not require additional disclosure under section 1125 of the Bankruptcy Code or re-
      solicitation of votes under section 1126 of the Bankruptcy Code, nor do they require that holders of Claims
      be afforded an opportunity to change previously cast acceptances or rejections of the Plan. Accordingly,
      pursuant to Bankruptcy Rule 3019, these modifications do not require additional disclosure under section
      1125 of the Bankruptcy Code or re-solicitation of votes under section 1126 of the Bankruptcy Code. As
      indicated on the record at the Confirmation Hearing, all holders of Claims in Voting Classes voted to
      accept the Plan.

               GG. Plan Conditions To Confirmation. The conditions to Confirmation set forth in the Plan have
      been satisfied or waived in accordance with the terms of the Plan.

               HH. Plan Conditions To Consummation. As stated on the record set forth herein, the Effective Date
      of the Plan remains subject to the filing of certain final forms of Plan Supplement Documents which the
      Debtors anticipate filing in short order and also FCC approval which cannot move forward until the entry of
      this Confirmation Order.


{15323/00016/2460779.DOCX.}
        Case 18-41671          Doc 231 Filed 03/01/19 Entered 03/01/19 11:35:17 Main Document
                                                    Pg 8 of 64
                II. Agreements and Other Documents. The Proponents have made adequate and sufficient
      disclosure of: (i) the commitment to amend the organizational documents of the Reorganized Debtors as
      necessary to satisfy the provisions of the Plan and the Bankruptcy Code; (ii) the distributions to be made
      pursuant to the Plan; (iii) the mechanism for, and the documents associated with, the effectuation of the
      transfer of the FCC licenses pursuant to the Plan; (iv) the adoption, execution, delivery and implementation
      of all contracts, leases, instruments, releases and other agreements or documents relating to any of the
      foregoing; (v) the adoption, execution and implementation of employment agreements, if any; and (vi) the
      other matters provided for under the Plan involving the corporate structure of the Reorganized Debtors.

                JJ. Preservation of Causes of Action. It is in the best interests of the claimholders that (i) all causes
      of action that are not expressly released under the Plan shall be retained by the Reorganized Debtors.

                KK. Distributions of New Equity Are Exempt. Any equity interests distributable on account of
      certain creditors’ claims or otherwise pursuant to the Plan, including the issuance and distribution of New
      Equity, are exempt, pursuant to section 1145(a) of the Bankruptcy Code, from section 5 of the Securities
      Act of 1933, as amended (the “Securities Act”), and any state or local laws requiring registration for offer
      or sale of a security or registration or licensing of an issuer of, underwriter of, or broker or dealer in, a
      security (“State Securities Laws”) and such laws do not apply to the offer of such securities (the “Exempt
      Securities”).



             NOW, based upon these Findings and Conclusions and the record before the Court at the
    Confirmation Hearing, and good cause appearing therefore,

                IT IS ORDERED, ADJUDGED AND DECREED that

             1. Confirmation. The Plan, attached hereto as Exhibit A, is approved in its entirety and confirmed
    under section 1129 of the Bankruptcy Code which includes the modifications set forth herein. The terms
    of the Plan as amended and the exhibits and schedules thereto as amended are incorporated by reference
    into and are an integral part of this Confirmation Order. Each term and provision of the Plan is valid, binding
    and enforceable as though fully set forth herein. The failure specifically to include or reference any
    particular term or provision of the Plan in this Confirmation Order shall not diminish or impair the
    effectiveness of such term and provision, it being the intent of the Court that the Plan be confirmed in its
    entirety.

             2. Objections. All Objections to confirmation of the Plan that have not been withdrawn, waived, or
    settled, and all reservations of rights included therein, are hereby overruled on the merits.
{15323/00016/2460779.DOCX.}
        Case 18-41671         Doc 231    Filed 03/01/19 Entered 03/01/19 11:35:17 Main Document
                                                      Pg 9 of 64
             3. Provisions of Plan and Order Nonseverable and Mutually Dependent. The provisions of the Plan,
    this Confirmation Order, and the Findings and Conclusions are nonseverable and mutually dependent.

             4. Classification of Claims/Interests and Allowed Amounts of Claims. The classification of Claims
    and Interests and Allowed Amounts of Claims for purposes of the distributions to be made under the Plan
    shall be governed solely by the terms of the Plan. The classifications or the relevant amount of a Claim set
    forth by the Proponents or the Claimant on any ballots or supplemental ballots tendered to or returned by the
    claimholders in connection with voting on the Plan (a) were set forth on such ballots or supplemental ballots
    solely for purposes of voting to accept or reject the Plan, (b) do not necessarily represent, and in no event
    shall be deemed to modify or otherwise affect, the actual classification of such Claims under the Plan for
    distribution purposes, (c) may not be relied upon by any claimholder as representing the actual classification
    of such Claims under the Plan for distributions purposes, and (d) shall not be binding on the Proponents, the
    Debtors, the Reorganized Debtors, or their estates.

             5. Effects of Confirmation; Successors and Assigns. The Proponents are authorized to consummate
    the Plan, subject to any deadlines and conditions to consummation contained in the Plan. Subject to the
    occurrence of the Effective Date under the Plan, and notwithstanding any otherwise applicable law, the
    terms of the Plan (including the Exhibits thereto and all documents and agreements executed pursuant to
    the Plan) and this Confirmation Order shall be binding on (a) the Debtors, (b) the Reorganized Debtors, (c)
    all holders of Claims against and Interests in the Debtors, whether or not impaired under the Plan and
    whether or not, if impaired, such holders voted on or voted to accept or reject the Plan, (d) each Person
    acquiring property under the Plan, (e) any other party-in-interest, (f) any Person making an appearance in
    these Chapter 11 Cases, and (g), to the extent acting in such capacities in relation to the Plan, each of the
    foregoing’s respective heirs, successors, assigns, trustees, executors, administrators, affiliates, officers,
    directors, agents, representatives, attorneys, beneficiaries, or guardians. Upon the occurrence of the
    Effective Date with respect to each Debtor, the Plan shall be deemed substantially consummated as to such
    Debtor.

             6. Continued Corporate Existence; Vesting Of Assets. On the Effective Date, all property of the
    estates shall vest as provided in Article V of the Plan. As of the Effective Date, each of the Reorganized
    Debtors’ business and use, acquire, and dispose of property and settle and compromise Claims without
    supervision of the Court, free of any restrictions of the Bankruptcy Code or Bankruptcy Rules, other than
    those restrictions expressly imposed by the Plan or this Confirmation Order. The Reorganized Debtors are
    authorized and permitted to decline to prosecute, settle, compromise, or otherwise resolve any cause of
    action, litigation, Claim or Interest or any other matter without approval of the Bankruptcy Court.

{15323/00016/2460779.DOCX.}
        Case 18-41671          Doc 231Filed 03/01/19 Entered 03/01/19 11:35:17 Main Document
                                                   Pg 10 of 64
             7. Intercompany Claims. The treatment of Intercompany Claims provided in Section 4.06 of the
    Plan is approved in its entirety.

             8. Release of Liens. Except as otherwise provided in the Plan or this Confirmation Order, or in any
    contract, instrument, release or other agreement or document entered into or delivered in connection with
    the Plan (including, for the avoidance of doubt, the New Term Loan), on the Effective Date, all mortgages,
    deeds of trust, liens or other security interests against the property of any Estate are fully released and
    discharged (except to the extent reinstated and/or amended in accordance with the Plan), and all right, title
    and interest of any holder of such a mortgage, deed of trust, lien or other security interest, including any
    right to any collateral thereunder, shall revert to the applicable Reorganized Debtor and its successors and
    assigns irrespective of any filing or recordation of any releases.

             9. Discharge of Reorganized Debtors.

                  i.    Except as expressly provided in the Plan (and documents executed in connection therewith)
                        or this Confirmation Order, the Reorganized Debtors are discharged effective upon the
                        Effective Date from any “debt” (as that term is defined in section 101(12) of the
                        Bankruptcy Code), and the Reorganized Debtors’ liability in respect thereof is extinguished
                        completely, whether the debt is reduced to judgment or not, liquidated or unliquidated,
                        contingent or noncontingent, asserted or unasserted, fixed or unfixed, matured or
                        unmatured, disputed or undisputed, legal or equitable, or known or unknown, if the debt
                        arose from any agreement of the Reorganized Debtors entered into or obligation of the
                        Reorganized Debtors incurred before the Effective Date or from any conduct of the
                        Reorganized Debtors prior to the Effective Date or otherwise arose before the Effective
                        Date, including all obligations for interest, if any, on any such debts, whether such interest
                        accrued before, on, or after the Petition Date.

                 ii.    Pursuant to section 1141(d) of the Bankruptcy Code, except as otherwise specifically
                        provided in the Plan or in this Confirmation Order (including, without limitation, with
                        respect to the rights of parties to file and prosecute Administrative Expense Claims, and
                        applications for payment of professional fees, each as referenced in the Plan and this
                        Confirmation Order), confirmation of the Plan discharges and releases, effective as of the
                        Effective Date (but subject to the occurrence of the Effective Date), the Reorganized
                        Debtors and their estates (x) from all Claims and causes of action, whether known or
                        unknown, and (y) from liabilities of, liens on, obligations of, rights against, and Interests
                        in the Reorganized Debtors or any of their assets or properties, in each case regardless of
{15323/00016/2460779.DOCX.}
        Case 18-41671          Doc 231   Filed 03/01/19 Entered 03/01/19 11:35:17 Main Document
                                                       Pg 11 of 64
                        whether any property has been distributed or retained pursuant to the Plan on account of
                        such Claims, causes of action, rights, liabilities, liens, obligations and Interests, and in each
                        case including (x) Claims, causes of actions, rights, liabilities, liens, obligations and
                        Interests that arose before the Effective Date, (y) any Claims, causes of actions, rights,
                        liabilities (including withdrawal liabilities), liens, obligations and Interests to the extent
                        such Claims, causes of actions, rights, liabilities (including withdrawal liabilities), liens,
                        obligations and Interests related to services performed by employees of the Reorganized
                        Debtors prior to the Petition Date and that arise from a termination of employment or a
                        termination of any employee regardless of whether such termination occurred prior to or
                        after the Confirmation Date, and (z) all Claims of the kind specified in sections 502(g),
                        502(h) or 502(i) of the Bankruptcy Code, in each case whether or not (a) a proof of claim
                        or interest based upon such Claims, causes of action, rights, liabilities, liens, obligations or
                        Interests is filed or deemed filed under section 501 of the Bankruptcy Code, (b) a Claim or
                        Interest based upon such Claims, causes of action, rights, liabilities, liens, obligations or
                        Interests is allowed under section 502 of the Bankruptcy Code, or (c) the holder of such a
                        Claim, cause of action, right, liability, lien, obligation or Interests accepted the Plan.

                iii.    This Confirmation Order shall be a judicial determination of the discharge of all Claims
                        against and Interests in the Reorganized Debtors, subject to the Effective Date occurring.
                        As of the Effective Date, except as provided in the Plan (and documents executed in
                        connection therewith) or in the Confirmation Order (including, without limitation, with
                        respect to the rights of parties to file and prosecute Administrative Expense Claims and
                        applications for payment of professional fees, each as referenced in the Plan and this
                        Confirmation Order), all Persons shall be precluded from asserting against the Reorganized
                        Debtors any other or further claims, debts, rights, causes of action, claims for relief,
                        liabilities, or equity interests relating to the Reorganized Debtors based upon any act,
                        omission, transaction, occurrence, or other activity of any nature that occurred prior to the
                        Effective Date. In accordance with the foregoing, except as provided in the Plan (and
                        documents executed in connection therewith) or the Confirmation Order, this Confirmation
                        Order shall be a judicial determination of discharge of all such Claims and Interests and
                        other debts and liabilities against the Reorganized Debtors including all agreements for
                        calls, puts, issuance of warrants, or sales of securities existing as of the Petition Date,
                        pursuant to sections 524 and 1141 of the Bankruptcy Code, and such discharge shall void


{15323/00016/2460779.DOCX.}
        Case 18-41671         Doc 231     Filed 03/01/19 Entered 03/01/19 11:35:17 Main Document
                                                        Pg 12 of 64
                        any judgment obtained against the Reorganized Debtors at any time, to the extent that such
                        judgment relates to a discharged Claim or terminated Interest.

             10. Releases, Limitations of Liability and Indemnification. The releases set forth in Article VIII of
    the Plan, and the exculpation and limitation of liability provisions set forth in Article VIII of the Plan are
    incorporated in this Confirmation Order as if set forth in full herein and are hereby approved.

             11. Injunctions. Except as otherwise specifically provided in the Plan and except as may be
    necessary to enforce or remedy a breach of the Plan, from and after the Effective Date (and subject to the
    occurrence thereof), all Persons or entities who have held, hold or may hold Claims or Interests against
    any of the Debtors are permanently enjoined, from and after the Confirmation Date, from (i) commencing
    or continuing in any manner an action or other proceeding of any kind on any such Claim or Interest against
    any of the Reorganized Debtors, (ii) the enforcement, attachment, collection or recovery by any manner or
    means of any judgment, award, decree or order against any Reorganized Debtor with respect to such Claim
    or Interest, (iii) creating, perfecting or enforcing any encumbrance of any kind against any Reorganized
    Debtor with respect to such Claim or Interest, (iv) asserting any right of setoff, subrogation or recoupment
    of any kind against any obligation due to any Reorganized Debtor or against the property or interests in the
    property of any Reorganized Debtor with respect to such Claim or Interest, (v) prosecuting any applications
    to the FCC or objections to applications filed with the FCC contrary to the provisions of this Plan, and (vi)
    asserting any Claims, Interest, or causes of action that are satisfied, released, or discharged hereby and
    under the Plan to the fullest extent permissible under applicable law, including to the extent provided for
    or authorized by Article VIII of the Plan and Sections 524 and 1141 of the Bankruptcy Code.

             12. Automatic Stay. All injunctions and stays in effect in the Chapter 11 Cases pursuant to section
    105 or 362(a) of the Bankruptcy Code or otherwise on the Confirmation Date shall continue to be in full
    force and effect until the Effective Date, at which time they shall be dissolved and of no further force or
    effect, and be replaced by the injunctions set forth herein and in sections 524 and 1141 of the Bankruptcy
    Code; provided, however, that nothing herein shall bar the filing of financing documents (including Uniform
    Commercial Code financing statements, security agreements, leases, mortgages, trust agreements, bills of
    sale or documents similar to any of the foregoing), the enforcement of remedies in connection with a breach
    of the Plan, or the taking of such other actions as are necessary to effectuate the transactions specifically
    contemplated by the Plan or by this Confirmation Order prior to the Effective Date.

             13. Plan Supplement. The documents attached to the Plan Supplement, and any amendments,
    modifications, and supplements thereto, and all documents contemplated thereby or executed to implement
    or supplement the provisions thereof, and all documents and agreements introduced into evidence by the
{15323/00016/2460779.DOCX.}
        Case 18-41671         Doc 231
                                    Filed 03/01/19 Entered 03/01/19 11:35:17 Main Document
                                                 Pg 13 of 64
    Reorganized Debtors at the Confirmation Hearing (including all exhibits and attachments thereto and
    documents referred to therein), when they are in their final form, and the execution, delivery, and
    performance thereof by the Reorganized Debtors, are authorized and approved, subject to the consent and
    approval rights provided to the Senior Agent in the Plan. Without any requirement for further order or
    authorization of the Bankruptcy Court, the Reorganized Debtors and their successors are authorized and
    empowered to make all modifications to any and all documents included as part of the Plan Supplement
    that do not materially modify the terms of such documents and are consistent with the Plan; provided,
    however, all such documents and any such modifications thereto shall be subject to the consent of the Senior
    Agent. Upon the execution and delivery of the documents attached to the Plan Supplement and all
    additional documents referred to above by all parties thereto, such documents shall constitute legal, valid
    and binding obligations of the respective parties thereto, enforceable in accordance with their terms and, to
    the extent applicable, shall create, as of the Effective Date, all liens and security interests purported to be
    created thereby.

             14. Matters Relating to Implementation of the Plan; General Authorizations. The approvals and
    authorizations specifically set forth in this Confirmation Order are nonexclusive and are not intended to
    limit the authority of any Reorganized Debtor, or any officer or director thereof to take any and all actions
    necessary or appropriate to implement, effectuate and consummate any and all documents or transactions
    contemplated by the Plan or this Confirmation Order. Pursuant to this Confirmation Order and applicable
    law (including any analogous laws in the jurisdiction of organization of each Debtor), the Reorganized
    Debtors are authorized and empowered, without action of their respective members, stockholders or boards
    of directors, but subject to consent rights, if any, set forth in the Plan, to take any and all such actions as
    any of their executive officers may determine are necessary or appropriate to implement, effectuate and
    consummate any and all documents or transactions contemplated by the Plan or this Confirmation Order,
    including: (a) to enter into, execute and deliver, acknowledge, adopt or amend, as the case may be, any of
    the contracts, leases, instruments, releases and other agreements or documents and Plan, including deeds,
    assignments, conveyances, and other assurances, documents, instruments of transfer, Uniform Commercial
    Code financing statements, trust agreements, mortgages, indentures, security agreements, bills of sale and
    documents similar to any of the foregoing documents to be entered into, executed, delivered, acknowledged,
    adopted or amended in connection with the Plan and the transactions contemplated by the Plan, and,
    following the Effective Date, each of such contracts, leases, instruments, releases and other agreements
    shall be a legal, valid and binding obligation of, and enforceable against, the applicable Debtor, Reorganized
    Debtor, and any other Person that is a party thereto, in accordance with its terms and is entered into for
    good and valuable consideration, including the benefits of the Plan; (b) to issue for distribution or reserve
{15323/00016/2460779.DOCX.}
        Case 18-41671         Doc 231  Filed 03/01/19 Entered 03/01/19 11:35:17 Main Document
                                                     Pg 14 of 64
    for issuance in accordance with the terms of the Plan, any membership rights, stock, or warrants provided
    for in the Plan (upon such issuance, all such shares or warrants shall be duly authorized and validly issued
    and outstanding, fully paid, nonassessable, free and clear of any mortgage, lien, pledge, security interest or
    other encumbrance of any kind, and not subject to pre-emptive or similar rights of third parties); and (c) to
    authorize any of the Debtors, Reorganized Debtors to engage in any of the activities set forth in this
    paragraph or otherwise contemplated by the Plan. Subject to consent rights, if any, set forth in the Plan, the
    appropriate officer of the Debtors, Reorganized Debtors, or their respective designees shall be authorized to
    execute, deliver, file, or record such contracts, instruments, releases, indentures, and other agreements or
    documents, and take such actions as may be necessary or appropriate to effectuate and further evidence the
    terms and conditions of the Plan, this Confirmation Order, and any and all documents or transactions
    contemplated by the Plan or this Confirmation Order, all without further application to or order of the Court
    and whether or not such actions or documents are specifically referred to in the Plan, the Disclosure
    Statement, the Disclosure Statement Approval Order, this Confirmation Order, or the exhibits or schedules
    to any of the foregoing, and the signature of such officer on a document shall be conclusive evidence of
    such officer’s determination that such document and any related actions are necessary and appropriate to
    effectuate or further evidence the terms and conditions of the Plan, this Confirmation Order, or other
    documents or transactions contemplated by the Plan or this Confirmation Order. The secretary of each
    Debtor or Reorganized Debtor is authorized to certify or attest to any of the foregoing actions. To the extent
    that, under applicable non-bankruptcy law, any of the foregoing actions otherwise would require the consent
    or approval of the members, stockholders, or the board of directors or other governing body of any of the
    Debtor or Reorganized Debtor, this Confirmation Order, pursuant to section 1142 of the Bankruptcy Code,
    shall constitute such consent or approval, and such actions are deemed to have been taken by unanimous
    action of the stockholders and directors (or members and/or managing member(s)) of the appropriate Debtor
    or Reorganized Debtor. All such actions taken or caused to be taken shall be deemed to have been authorized
    and approved by the Court and shall be deemed effective pursuant to applicable law (including any laws in
    the jurisdiction of organization of each Debtor) and without further corporate act or action under applicable
    law.

             15. Directors and Officers of Reorganized Debtors. On the Effective Date, the management,
    control, and operation of the Reorganized Debtors shall vest pursuant to the organizational documents of
    the Reorganized Debtors.

             16. Preservation of Causes of Action. On the Effective Date, all causes of action that are not
    expressly released under the Plan shall be retained by the Reorganized Debtors.


{15323/00016/2460779.DOCX.}
        Case 18-41671         Doc 231Filed 03/01/19 Entered 03/01/19 11:35:17 Main Document
                                                  Pg 15 of 64
             17. Exemption from Certain Taxes and Recording Fees. Pursuant to section 1146(c) of the
    Bankruptcy Code, the effect of which shall not be limited by this Order, the issuance, transfer or exchange
    of any security, or the making, delivery, filing or recording of any instrument of transfer under, or in
    connection with, the Plan shall not be taxed under any law imposing a recording tax, stamp tax, transfer tax
    or similar tax. Furthermore, without limiting the foregoing, any transfers from a Debtor to a Reorganized
    Debtor, or any other Person pursuant to or as contemplated by the Plan, or any agreement regarding the
    transfer of title to or ownership of, or the granting of a mortgage, deed of trust, deed to secure debt or other
    lien on or security interest in, any of the Debtors’ property in the United States pursuant to or as
    contemplated by the Plan, will not be subject to any document recording tax, stamp tax, conveyance fee,
    intangibles or similar tax, sales or use tax, mortgage tax, stamp act, real estate transfer tax, excise tax,
    mortgage recording tax, Uniform Commercial Code filing or recording fee, or other similar tax or
    governmental assessment. All filing or recording officers (or any other Person with authority over any of
    the foregoing), wherever located and by whomever appointed, shall comply with the requirements of section
    1146(c) of the Bankruptcy Code, shall forego the collection of any such tax or governmental assessment,
    and shall accept for filing and recordation any of the foregoing instruments or other documents without the
    payment of any such tax or governmental assessment. The Court shall retain specific jurisdiction with
    respect to these matters.

             18. Governmental Approvals Not Required. This Confirmation Order shall constitute all approvals
    and consents required, if any, by the laws, rules or regulations of any State or any other governmental
    authority with respect to the implementation or consummation of the Plan and any documents, instruments
    or agreements, and any amendments or modifications thereto, and any other acts referred to in or
    contemplated by the Plan, the Disclosure Statement and any documents, instruments or agreements, and
    any amendments or modifications thereto; provided, however, that the assignment or transfer of control of
    the licenses issued by the FCC shall be subject to compliance with the rules and regulations of the FCC.

             19. Assumption of Executory Contracts and Unexpired Leases. The provisions of Article VI of the
    Plan relating to assumption of executory contracts and unexpired leases are approved. Only those executory
    contracts and unexpired leases to which the Debtors (or any of them) are a party that are specifically listed
    on the Assumed Contracts and Leases to the Plan shall be deemed automatically assumed and reinstated in
    accordance with the provisions and requirements of sections 365 and 1123 of the Bankruptcy Code as of
    the Effective Date. The hearing on the Cure Amount Objection of SoundExchange is adjourned and
    remains subject to settlement discussions between Debtors and SoundExchange. All executory contracts
    and unexpired leases assumed by the Debtors during the Chapter 11 Cases or under the Plan shall be
    assigned and transferred to, and remain in full force and effect for the benefit of, the Reorganized Debtors,
{15323/00016/2460779.DOCX.}
        Case 18-41671         Doc 231 Filed 03/01/19 Entered 03/01/19 11:35:17 Main Document
                                                   Pg 16 of 64
    notwithstanding any provision in such contract or lease (including those described in sections 365(b)(2)
    and 365(f) of the Bankruptcy Code and any such provision implicated by the consummation of the Plan or
    any transaction contemplated by the Plan) that prohibits or restricts such assignment or transfer or that
    enables or requires termination or modification of such contract or lease. This Confirmation Order shall
    constitute an order approving such assumptions, described in Article VI of the Plan, pursuant to section 365
    of the Bankruptcy Code, upon occurrence of the Effective Date, as of the Confirmation Date. Each
    executory contract and unexpired lease that is assumed and relates to the use, ability to acquire, or
    occupancy of real property shall include (a) all modifications, amendments, supplements, restatements, or
    other agreements made directly or indirectly by any agreement, instrument, or other document that in any
    manner affect such executory contract or unexpired lease and (b) all executory contracts, unexpired leases,
    agreements or other documents appurtenant to the premises, including all easements, licenses, permits, rights,
    privileges, immunities, options, rights of first refusal, powers, uses, reciprocal easement agreements, and any
    other interests in real estate or rights in rem related to such premises, unless any of the foregoing agreements
    has been rejected pursuant to a Final Order of the Bankruptcy Court or is otherwise rejected as a part of the
    Plan.

             20. Payments Related to Assumption of Executory Contracts and Unexpired Leases.                   This
    Confirmation Order shall constitute an order approving the assumption of executory contracts and
    unexpired leases as set forth in Article VI to the Plan and the Assumed Contracts and Leases, pursuant to
    section 365 of the Bankruptcy Code, which assumption shall be, upon occurrence of the Effective Date, as
    of the Confirmation Date. The provisions (if any) of each executory contract or unexpired lease to be assumed
    and reinstated under the Plan which are or may be in default shall be satisfied solely by the Cure Amount as
    indicated on Assumed Contracts and Leases. Objections to assumption or rejection including Cure Amount
    Objections, must have been raised in an objection filed pursuant to the confirmation of the Plan (“Cure
    Amount Objections”).        If no Cure Amount Objection was timely filed and served, the non-Debtor
    counterparty to the contract or lease being assumed is deemed to have consented to amount and promptness
    of the Cure Amount payment as contemplated in Article VI of the Plan and to the assumption of the contract
    or lease, and the Cure Amount set forth on the Assumed Contracts and Leases of the Plan (as of the date
    indicated therein) shall be controlling notwithstanding anything to the contrary in any assumed contract or
    lease or other document, and the party to such contract or lease shall be forever barred from objecting to
    the assumption of the contract or lease and from asserting, collecting, or seeking to collect any additional
    amounts relating thereto against the Debtors or Reorganized Debtors.

             21. Rejection of Executory Contracts and Unexpired Leases. The provisions of Article VI of the
    Plan relating to rejection of executory contracts and unexpired leases are approved. Except with respect to
{15323/00016/2460779.DOCX.}
        Case 18-41671         Doc 231  Filed 03/01/19 Entered 03/01/19 11:35:17 Main Document
                                                     Pg 17 of 64
    executory contracts and unexpired leases that have previously been assumed on or before the Confirmation
    Date, all executory contracts and unexpired leases not assumed pursuant to the Plan, with the exception of
    SoundExchange (collectively, the “Rejected Contracts and Leases”) shall, subject to the occurrence of the
    Effective Date, be deemed automatically rejected on the Confirmation Date (with such rejection effective
    as of the Petition Date). This Confirmation Order shall constitute an order of the Court approving such
    rejections pursuant to section 365 of the Bankruptcy Code. All of the Rejected Contracts and Leases shall
    be rejected only to the extent that any such contract or lease constitutes an executory contract or unexpired
    lease.

             22. Professional Claims and Final Fee Applications. Each professional person or firm retained with
    approval by order of the Bankruptcy Court or requesting compensation in the Chapter 11 Cases pursuant
    to sections 330 and/or 503(b) of the Bankruptcy Code, with the exception of any ordinary course
    professionals retained by the Debtors pursuant to an order of the Court (a “Professional”) or any
    professional whose fees and expenses are payable under the order approving the Debtors’ use of cash
    collateral and granting adequate protection, shall be required to file an application for allowance of final
    compensation and reimbursement of expenses in the Chapter 11 Cases incurred through the Confirmation
    Date (a “Final Fee Application”) within sixty (60) days of the entry of this Confirmation Order (the “Final
    Fee Application Deadline”). Objections to any such application shall be filed no later than 48 hours before
    the hearing to consider such applications. Any unpaid pre-Confirmation Date professional fees and
    expenses awarded by the Bankruptcy Court pursuant to the foregoing applications shall be paid by the
    Reorganized Debtors. Professionals that are required to file and serve a Final Fee Application that do not
    file and serve such a Final Fee Application by the Final Fee Application Deadline will be forever barred
    from asserting such Administrative Claims against the applicable Debtor or their respective property, and
    such Administrative Claims will be deemed discharged as of the Effective Date.

             23. Exemption From Securities Laws. Pursuant to and to the fullest extent permitted by section
    1145 of the Bankruptcy Code, Section 5 of the Securities Act and any State Securities Laws do not apply
    to the offer, sale, issuance, exchange, distribution and/or redemption under the Plan of any equity rights
    and/or beneficial interests thereunder and such offer, sale, issuance, exchange, distribution and/or
    redemption will be exempt from registration under the Securities Act of 1933, as amended, and all rules
    and regulations promulgated thereunder.

             24. Resolution of Claims and Interests. Unless otherwise ordered by the Court, any Claim that is
    not an Allowed Claim shall be determined, resolved, or adjudicated in accordance with the terms of the
    Plan, Reorganized Debtors shall have the right to the exclusion of all others (except as to applications for
    allowances of compensation and reimbursement of expenses under sections 330 and 503 of the Bankruptcy
{15323/00016/2460779.DOCX.}
        Case 18-41671          Doc 231  Filed 03/01/19 Entered 03/01/19 11:35:17 Main Document
                                                     Pg 18 of 64
    Code) to make and file, prosecute, settle, compromise, or otherwise resolve Claims against the Debtors and
    Objections to Claims.

             25. Plan Settlements. The Plan settlements and the respective terms thereof as set forth in the Plan,
    are hereby approved pursuant to Bankruptcy Rule 9019 as fair, equitable, prudent, and reasonable
    compromises of the controversies and Claims resolved thereby and are binding upon all Persons affected
    thereby, and shall be effectuated in accordance with the terms thereof.

             26. Payment of Fees. All fees payable pursuant to section 1930 of title 28 of the United States Code,
    as of the entry of this Confirmation Order as determined by the Court at the Confirmation Hearing, shall be
    paid on the Effective Date. Each of the Reorganized Debtors and the Plan Administrator will continue to
    pay fees pursuant to section 1930 of title 28 of the United States Code as required by that section as and
    when due until a final decree is entered with respect to a particular Debtor.

             27. Authorization to Consummate Plan. The Court authorizes the Proponents to consummate the
    Plan. The Proponents are authorized to execute, acknowledge, and deliver such deeds, assignments,
    conveyances, and other assurances, documents, instruments of transfer, Uniform Commercial Code
    financing statements, trust agreements, mortgages, indentures, security agreements, bills of sale and
    documents similar to any of the foregoing and to take such other actions as may be reasonably necessary to
    perform the terms and provisions of the Plan, all transactions contemplated by the Plan, and all other
    agreements related thereto.

             28. Retention of Jurisdiction. Pursuant to sections 105(a) and 1142 of the Bankruptcy Code, and
    notwithstanding the entry of this Confirmation Order or the occurrence of the Effective Date, the Court shall
    retain exclusive jurisdiction of all matters arising out of, or related to, these Chapter 11 Cases and the Plans,
    as provided in the Plan, to the fullest extent permitted by law, including, without limitation, to:


               (a)      Hear and determine pending applications for the assumption or rejection of executory
                        contracts or unexpired leases, the allowance of Claims and Administrative Claims
                        resulting therefrom and any disputes with respect to executory contracts or unexpired
                        leases relating to facts and circumstances arising out of or relating to the Chapter 11 Cases;

               (b)      Allow, disallow, determine, liquidate, classify, estimate, or establish the priority or secured
                        or unsecured status of any Claim or Existing Equity Interest and to determine and resolve
                        any objections to the allowance or priority of Claims or Equity Interests;

               (c)      Enter and implement such orders as may be appropriate in the event the Confirmation Order
                        is, for any reason, stayed, revoked, modified or vacated;
{15323/00016/2460779.DOCX.}
        Case 18-41671          Doc 231     Filed 03/01/19 Entered 03/01/19 11:35:17 Main Document
                                                         Pg 19 of 64
               (d)      Issue such orders in aid of execution of the Plans, to the extent authorized by section 1142
                        of the Bankruptcy Code;

               (e)      Consider any amendments to or modifications of the Plan or cure any defect or omission,
                        or reconcile any inconsistency, in any order of the Bankruptcy Court, including, without
                        limitation, the Confirmation Order;

               (f)      Hear and determine any disputes or issues arising in connection with the interpretation,
                        implementation or enforcement of the Plan, the Confirmation Order, any transactions or
                        payments contemplated hereby, any agreement, instrument, or other document governing
                        or relating to any of the foregoing or any settlement approved by the Bankruptcy Court;

               (g)      Determine requests for payment of Claims entitled to priority under section 507(a)(1) of
                        the Bankruptcy Code;

               (h)      Determine other requests for payment of Administrative Claims, Priority Tax Claims, and
                        Priority Non-Tax Claims;

               (i)      Hear and determine all applications for allowance of compensation and reimbursement of
                        expenses of Professionals under sections 330, 331 and 503(b) of the Bankruptcy Code for
                        periods ending on or before the Effective Date;

               (j)      Determine any motions pending on the Confirmation Date for the rejection, assumption, or
                        assignment of executory contracts and unexpired leases and the allowance of any Claim
                        allegedly resulting therefrom;

               (k)      Recover all assets of the Debtors, property of the Debtors’ estates and the assets of the
                        Reorganized Debtors, wherever located;


               (l)      Ensure that distributions to holders of Allowed Claims are accomplished pursuant to the
                        provisions of the Plans;


               (m)      Determine or resolve any motions, adversary proceedings, contested, or litigated matters,
                        and any other matters and grant or deny any applications and motions involving the Debtors
                        or Reorganized Debtors that may be pending in the Bankruptcy Court on or initiated after
                        the Confirmation Date;

               (n)      Enforce all orders, judgments, injunctions, and rulings entered in connection with the
                        Chapter 11 Cases;
{15323/00016/2460779.DOCX.}
        Case 18-41671            Doc 231 Filed 03/01/19 Entered 03/01/19 11:35:17 Main Document
                                                      Pg 20 of 64
               (o)      Determine such other matters and such other purposes as the Confirmation Order may
                        provide;

               (p)      Issue such orders as may be necessary or appropriate to implement, execute, and
                        consummate the Plans and all contracts, instruments, releases, and other agreements or
                        documents created in connection with the Plans, the Disclosure Statement, or the
                        Confirmation Order;

               (q)      Hear and determine all disputes involving the existence, scope, nature or otherwise of the
                        discharges, releases, injunctions and exculpations granted under the Plans, the
                        Confirmation Order, or the Bankruptcy Code;

               (r)      Issue injunctions and effect any other actions that may be necessary or appropriate to
                        restrain interference by any person or entity with the consummation, implementation or
                        enforcement of the Plan, the Confirmation Order, or any other Order of the Bankruptcy
                        Court;

               (s)      Hear and resolve any cases, controversies, suits, or disputes that may arise in connection
                        with the consummation, implementation, enforcement or interpretation of the Plans,
                        whether by the Debtors, the Reorganized Debtors, or otherwise, or any contract,
                        instrument, release, or other agreement or document that is executed or created pursuant to
                        the Plan or any entity’s rights arising from or obligations incurred in connection with the
                        Plan or such documents;

               (t)      Modify the Plan before or after the Effective Date pursuant to section 1127 of the
                        Bankruptcy Code or modify the Disclosure Statement, the Confirmation Order, or any
                        contract, instrument, release, or other agreement or document created in connection with
                        the Plan, the Disclosure Statement, or the Confirmation Order, or remedy any defect or
                        omission or reconcile any inconsistency in any Bankruptcy Court order, the Plan, the
                        Disclosure Statement, the Confirmation Order, or any contract, instrument, release, or other
                        agreement or document created in connection with the Plan, the Disclosure Statement, or
                        the Confirmation Order, in such manner as may be necessary or appropriate to consummate
                        the Plan;

               (u)      Issue injunctions, enter and implement other orders, or take such other actions as may be
                        necessary or appropriate to restrain interference by any entity with consummation,
                        implementation, or enforcement of the Plan or the Confirmation Order:

{15323/00016/2460779.DOCX.}
        Case 18-41671          Doc 231   Filed 03/01/19 Entered 03/01/19 11:35:17 Main Document
                                                      Pg 21 of 64
               (v)      Hear and determine matters concerning state, local, and federal taxes in accordance with
                        sections 346, 505 and 1146 of the Bankruptcy Code (including, without limitation, any
                        request by the Debtors prior to the Effective Date or request by the Reorganized Debtors
                        after the Effective Date for any expedited determination of tax under section 505(b) of the
                        Bankruptcy Code);

               (w)      Enter an order establishing Bar Dates in respect of any Claims for which Bar Dates have
                        not been established as of the Confirmation Date;

               (x)      Determine compromises and settlements of Claims against the Debtors or the estates;

               (y)      Determine all questions and disputes regarding title to the assets of the Debtors, the estates,
                        or the Reorganized Debtors;

               (z)      Enter and implement such orders as are necessary or appropriate if the Confirmation Order
                        is for any reason or in any respect modified, stayed, reversed, revoked, or vacated or
                        distributions pursuant to the Plan are enjoined or stayed;

               (aa)     Determine any other matters that may arise in connection with or relate to the Plan, the
                        Disclosure Statement, the Confirmation Order, or any contract, instrument, release, or other
                        agreement or document created in connection with the Plan, the Disclosure Statement, or
                        the Confirmation Order;

               (bb)     Enter an order or final decree closing the Chapter 11 Cases; and

               (cc)     Hear any other matter not inconsistent with the Bankruptcy Code.

             29. References to Plan Provisions. The failure to include or specifically reference any particular
    provision of the Plan in this Confirmation Order shall not diminish or impair the effectiveness of such
    provision, it being the intent of the Court that the Plan be confirmed in its entirety.

             30. Exhibits. Each reference to a document or agreement that is in the form attached as an Exhibit
    or Schedule to the Plan or the Disclosure Statement in this Order, in the Findings and Conclusions, or in the
    Plan shall be deemed to be a reference to such document or agreement in substantially the form of the latest
    version of such document or agreement filed with the Court (whether filed as an attachment to the Plan or
    filed separately).

             31. Inconsistencies. The provisions of the Plan and of this Confirmation Order shall be construed
    in a manner consistent with each other so as to effect the purposes of each; provided, however, that if there
    is determined to be any inconsistency between any Plan provision and any provision of this Confirmation
{15323/00016/2460779.DOCX.}
        Case 18-41671         Doc 231 Filed 03/01/19 Entered 03/01/19 11:35:17 Main Document
                                                      Pg 22 of 64
    Order that cannot be so reconciled, then, solely to the extent of such inconsistency, the provisions of this
    Confirmation Order shall govern and any such provision of this Confirmation Order shall be deemed a
    modification of the Plan and shall control and take precedence.

             32. Separate Confirmation Orders. This Confirmation Order is and shall be deemed a separate
    Confirmation Order with respect to each of the Debtors in each Debtor’s separate Chapter 11 Cases for all
    purposes. The Clerk of the Court is directed to file and docket this Confirmation Order in the Chapter 11
    Case of each of the Debtors, notwithstanding any order authorizing administrative consolidation of the
    Chapter 11 Cases.

             33. Applicable Non-Bankruptcy Law. Pursuant to 11 U.S.C. §§ 1123(a) and 1142(a), the provisions
    of this Confirmation Order, the Plan, or any other amendments or modifications thereto shall apply and be
    enforceable notwithstanding any otherwise applicable non- bankruptcy law.

             34. Reversal. If any or all of the provisions of this Confirmation Order are hereafter reversed,
    modified, or vacated by subsequent order of the Court or any other court, in the absence of a stay of this
    Confirmation Order, such reversal, modification, or vacatur shall not affect the validity of the acts or
    obligations incurred or undertaken in good faith under or in connection with the Plan prior to the receipt of
    written notice of any such order by the Reorganized Debtors.              Notwithstanding any such reversal,
    modification, or vacatur of this Confirmation Order, in the absence of a stay of this Confirmation Order,
    any such act or obligation incurred or undertaken in good faith pursuant to, and in reliance on, this
    Confirmation Order prior to the effective date of such reversal, modification, or vacatur shall be governed
    in all respects by the provisions of this Confirmation Order and the Plan or any amendments or
    modifications thereto.

             35. References to the Plan or the Debtors. Unless otherwise specifically stated in this Confirmation
    Order or the Plan, any reference to the Plan shall be a reference to each of the individual Plans with respect
    to each of the respective Debtors. Similarly, unless otherwise stated in this Confirmation Order or the Plan,
    any reference to the Debtors in the plural shall constitute a reference to all of the respective Debtors as if
    individually set forth herein and the satisfaction of any requirement with respect to the Debtors shall
    constitute a satisfaction of such requirement as to each and every of the respective Debtors.

             36. Filing and Recording. This Confirmation Order (a) is and shall be effective as a determination
    that, on the Effective Date, (i) all Claims and Interests existing prior to such date have been released,
    discharged, and terminated to the extent provided herein or in the Plan (and documents executed in
    connection therewith) and (ii) all liens granted hereunder are valid, perfected and in full force and effect,
    and (b) is and shall be binding upon and shall govern the acts of all entities including all filing agents, filing
{15323/00016/2460779.DOCX.}
        Case 18-41671            Doc 231Filed 03/01/19 Entered 03/01/19 11:35:17 Main Document
                                                      Pg 23 of 64
    officers, title agents, title companies, recorders of mortgages, recorders of deeds, registrars of deeds,
    administrative agencies, clerks of court, governmental departments, secretaries of state, federal, state and
    local officials, and all other persons and entities who may be required, by operation of law, the duties of
    their office, or contract, to accept, file, register or otherwise record, or release any document or instruments.
    Each and every federal, state, and local government agency is hereby directed to accept any and all
    documents and instruments necessary, useful, or appropriate (including Uniform Commercial Code
    financing statements) to effectuate, implement, and consummate the transactions contemplated by the Plan
    and this Confirmation Order without payment of any recording tax, stamp tax, transfer tax, or similar tax
    imposed by state or local law.

             37. Priority Tax Claims. Except as otherwise provided herein or in the Plan, each holder of an
    Allowed Priority Tax Claim shall be paid in full, in Cash, in an amount equal to such Allowed Priority Tax
    Claim on the Effective Date, or as soon thereafter as is reasonably practicable, pursuant to section
    1129(a)(9) of the Bankruptcy Code, unless otherwise agreed to by the holder of an Allowed Priority Tax
    Claim and the applicable Debtor.

             38. Resolution of Fifth Third Bank Objection. On the record at the Confirmation Hearing, through
    counsel, Debtors announced the resolution of the Objection of Fifth Third Bank, which has been resolved
    as follows:

                  i.    Notwithstanding anything in the Plan or herein to the contrary, (a) any claims of the
                        Prepetition Agent or Prepetition Senior Lenders for indemnification under the Senior
                        Credit    Agreement   (each,   an   “Indemnification    Claim”    and,   collectively,   the
                        “Indemnification Claims”) may be brought by the Prepetition Agent or Prepetition Senior
                        Lenders, respectively, by motion before this Court at any time after the Effective Date, and
                        the Reorganized Debtors shall have 30 days to respond thereto, and (b) any Indemnification
                        Claim that is ultimately allowed by this Court will be promptly paid in full in cash by the
                        Reorganized Debtors, not less than 14 days after entry of an order allowing the claim,
                        whether from the Disputed Claims Reserve or otherwise.

                 ii.    Nothing in the Plan or this Confirmation Order does or shall release, waive, impair or
                        discharge the Indemnification Claims.

                iii.    Additionally, Debtors agree to supplement the Disputed Claims Reserve with $75,000.00
                        on account of Fifth Third’s alleged indemnification claims.

               39. SoundExchange Cure Amount Objection and Supplemental Language.

{15323/00016/2460779.DOCX.}
        Case 18-41671          Doc 231    Filed 03/01/19 Entered 03/01/19 11:35:17 Main Document
                                                         Pg 24 of 64
                  i.    Nothing in the Plan or this Confirmation Order shall affect, modify, diminish, enhance, or
                        impair the auditing payments and distribution rights, defenses, and obligations
                        (collectively, the “Rights”) of SoundExchange, the Debtors, the Reorganized Debtors or
                        any third party as set forth in 37 C.F.R § 380.6 with respect to audits (the “Audit Claims”)
                        for the period beginning on or after January 1, 2016 (the “Audit Years”) and (ii) the Audit
                        Claims for audits of the Audit Years shall not be discharged, impaired, or affected in any
                        way by the releases or discharge provisions set forth in the Plan or this Confirmation Order,
                        and all such Audit Claims and Rights are expressly preserved.

                 ii.    Nothing in the Plan or this Confirmation Order shall release, waive or discharge any
                        Released Parties from any Causes of Action related to or arising from royalty payments,
                        minimum fees, late fees and any other amounts that accrued prior to the Effective Date (i)
                        with respect to any station, channel, streaming platform or other services owned (in whole
                        or in part), controlled (directly or indirectly), licensed to, managed by or operated by any
                        Releasing Parties, for which the Releasing Parties would be liable to SoundExchange for
                        such amounts and (ii) which station, channel, streaming platform or other service was at
                        any time prior to the Effective Date making transmissions or ephemeral reproductions
                        eligible for the statutory licenses set forth in sections 112 and 114 of the Copyright Act, 17
                        U.S.C. §§ 112(e) and 114 (d)(2) (the “Statutory Licenses”).

                iii.    The hearing on SoundExchange’s Cure Amount Objection is adjourned at least thirty (30)
                        days from entry of this Confirmation Order or such later date as agreed to by Debtors and
                        SoundExchange; provided, however, that the Debtors shall give SoundExchange at least
                        ten (10) days’ notice of the scheduling of a hearing on SoundExchange’s Cure Amount
                        Objection.

             41. Continued Authority of FCC. No provision in the Plan or this Order relieves any Debtor or
    reorganized Debtor from its obligation to comply with the Communications Act of 1934, as amended, and
    the rules, regulations and orders promulgated thereunder by the Federal Communications Commission
    (“FCC”). No transfer of any FCC license or authorization held by a Debtor or transfer of control of a
    Debtor, or transfer of control of a FCC licensee controlled by a Debtor shall take place prior to the issuance
    of FCC regulatory approval for such transfer pursuant to applicable FCC regulations. The FCC’s rights
    and powers to take any action pursuant to its regulatory authority including, but not limited to, imposing
    any regulatory conditions on any of the above described transfers, are fully preserved, and nothing herein
    shall proscribe or constrain the FCC’s exercise of such power or authority.

{15323/00016/2460779.DOCX.}
          Case 18-41671         Doc 231 Filed 03/01/19 Entered 03/01/19 11:35:17 Main Document
                                                     Pg 25 of 64
                42. Waiver of Stay of Confirmation Order. Notwithstanding Fed. R. Bankr. P. 3020(e), this
     Confirmation Order shall take effect immediately upon its entry and the Reorganized Debtors are authorized
     to consummate the Plan immediately after entry of this Confirmation Order, in accordance with the terms
     of the Plan, including, without limitation, the execution and prosecution by the Reorganized Debtors of an
     application for FCC approval.




      DATED: March 1, 2019                                       CHARLES E. RENDLEN, III
      St. Louis, Missouri 63102                                    U.S. Bankruptcy Judge
      mtc




Order Prepared By:
Robert E. Eggmann
Carmody MacDonald, P.C.
120 South Central, Suite 1800
St. Louis, Missouri 63105
(314) 854-8600
(314) 854-8660



Copies to:

United States Trustee’s Office
111 South Tenth Street, Suite 6353
St. Louis, MO 63102

Robert E. Eggmann
Attorney for Debtors
Carmody MacDonald P.C.
120 South Central Avenue, Suite 1800
St. Louis, MO 63105

MGTF Radio Company, LLC
7701 Forsyth, Suite 500
St. Louis, MO 63105




{15323/00016/2460779.DOCX.}
Case 18-41671         Doc 231
                          205      Filed 03/01/19
                                         02/08/19 Entered 03/01/19
                                                           02/08/19 11:35:17
                                                                    15:56:05    Main Document
                                                Pg
                                                Pg26
                                                   1 of
                                                     of39
                                                        64



                                UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF MISSOURI
                                        EASTERN DIVISION

    In re:                                            )    Case No.: 18-41671-705
                                                      )    Honorable Charles E. Rendlen III
    MGTF RADIO COMPANY, LLC, et al.,                  )    Chapter 11
                                                      )    Jointly Administered
                                      Debtors.        )
                                                      )    Hearing Date: February 12, 2019
                                                      )    Hearing Time: 10:00 a.m.
                                                      )    Hearing Location: 7 South
                                                      )    St. Louis, Missouri
                                                      )
                                                      )    Robert E. Eggmann, Esq.
                                                      )    Thomas H. Riske, Esq.
                                                      )    Carmody MacDonald P.C.
                                                      )    120 South Central, Suite 1800
                                                      )    St. Louis, Missouri 63105
                                                      )    (314) 854-8600
                                                      )    ree@carmodymacdonald.com
                                                      )    thr@carmodymacdonald.com

  FIRST AMENDED JOINT CHAPTER 11 PLAN OF REORGANIZATION OF MGTF
      RADIO COMPANY, LLC AND WPNT, INC. DATED NOVEMBER 13, 2018

           COME NOW MGTF Radio Company, LLC and WPNT, Inc. as Debtors and Debtors-

  in-Possession (“Debtors”) and hereby file their First Amended Joint Chapter 11 Plan of

  Reorganization Dated November 13, 2018 for the Debtors’ bankruptcy estates (the “Plan”).

  References made to the Disclosure Statement refer to that written Disclosure Statement

  approved by the Bankruptcy Court on December 28, 2018. The Disclosure Statement provides

  a summary and analysis of this Plan.

                                             ARTICLE I

                                             Definitions

           Capitalized items used in this Plan shall, unless otherwise defined herein, have the

  meanings or rules of construction as are assigned to each under the Bankruptcy Code. Unless

  the context otherwise requires, the following terms used herein shall have the meaning

  specified hereinafter:


  {15323/00016/2446655.DOCX.}                                                                1
Case 18-41671         Doc 231
                          205   Filed 03/01/19
                                      02/08/19 Entered 03/01/19
                                                        02/08/19 11:35:17
                                                                 15:56:05           Main Document
                                             Pg
                                             Pg27
                                                2 of
                                                  of39
                                                     64



  1.      Additional Equity shall mean contingent additional equity in each of the Reorganized
          Debtors distributed to the Holders of the Senior Secured Claims and the Holders of the
          Unsecured Mezzanine Loan Claims pursuant to the Equity Allocation Mechanism as
          provided for in the Plan Term Sheet.

  2.      Adequate Protection Claims shall mean the Claims of the Holders of the Senior
          Secured Claims for adequate protection arising under the Final Cash Collateral Order,
          including, without limitation, any post-petition interest claims and fees and expenses.

  3.      Administrative Expense Claim shall mean a Claim against Debtors for costs or
          expenses of administration of Debtors’ Estate under Bankruptcy Code §§ 503(b) and
          507(b), including, but not limited to the actual and necessary expenses incurred on or
          after the Petition Date of preserving Debtors’ Estate and operating the business of
          Debtors, including, but not limited to, compensation and reimbursement awarded to
          professionals under Bankruptcy Code § 330.

  4.      Allowed as used in reference to a Claim, shall mean any Claim, that: (a) was filed on
          or before the Bar Date or which, pursuant to the Bankruptcy Code or a Final Order is
          not required to be filed; (b) was or hereafter is scheduled by Debtors as both
          (x) liquidated, and (y) neither disputed nor contingent; or (c) is allowed pursuant to
          provisions of the Plan; provided, however, that with respect to any Claim described in
          clause (a), above, such claim shall be considered Allowed only if and to the extent that
          with respect to any such Claim no objection to the allowance thereof has been
          interposed within the applicable period of time fixed by the Plan, the Bankruptcy Code,
          the Bankruptcy Rules, or the Bankruptcy Court or such an objection is so interposed
          and the Claim shall have been Allowed for distribution purposes by a Final Order. In
          no event shall a Claim be deemed Allowed if such Claim has been objected to or is
          objected to after entry of the Confirmation Order unless or until such Claim has been
          determined Allowed by a Final Order of the Bankruptcy Court. Any Claim that has
          been or is hereafter listed in the Schedules as contingent, unliquidated, or disputed, and
          for which no Proof of Claim has been timely filed, is not considered Allowed and shall
          be expunged without further action by the Debtors or the Reorganized Debtors and
          without any further notice to or action, order or approval of the Bankruptcy Court.
          Unless otherwise specified, no Allowed Claim shall include interest on the principal
          amount of such Claim from and after the Petition Date, late fees, attorneys’ fees, Court
          costs or other costs, or other charges.

  5.      Assumed Executory Contracts and Unexpired Leases Schedule shall have the
          meaning set forth in section 6.01 of this Plan.

  6.      Avoidance Actions shall mean any and all Claims and Causes of Action which any of
          the Debtors, the Estates, or any other appropriate party in interest has asserted or may
          assert under chapter 5 of the Bankruptcy Code or under similar or related state or federal
          statues and common law, including fraudulent transfer and/or preference laws.

  7.      Bankruptcy Code shall mean §§ 101-1532 of Title 11 of the United States Code.

  8.      Bankruptcy Court shall mean the United States Bankruptcy Court for the Eastern
          District of Missouri, in which the Chapter 11 Cases are pending.


  {15323/00016/2446655.DOCX.}                                                                     2
Case 18-41671         Doc 231
                          205   Filed 03/01/19
                                      02/08/19 Entered 03/01/19
                                                        02/08/19 11:35:17
                                                                 15:56:05            Main Document
                                             Pg
                                             Pg28
                                                3 of
                                                  of39
                                                     64



  9.      Bankruptcy Rules shall mean the Federal Rules of Bankruptcy Procedure promulgated
          under section 2075 of the Judicial Code and the general, local, and chambers rules of
          the Bankruptcy Court.

  10.     Bar Date shall mean the deadlines established for the filing of Claims in the Chapter
          11 Cases pursuant to an Order of the Bankruptcy Court, the Bankruptcy Code, or
          applicable law.

  11.     BDCA shall mean Business Development Corporation of America, which, as of the
          date hereof, is the sole Lender under the Senior Credit Agreement and the Subordinated
          Credit Agreement.

  12.     BSP Agency shall mean BSP Agency, LLC, which serves as administrative agent under
          the Senior Credit Agreement and the Subordinated Credit Agreement.

  13.     Business Day shall mean a day other than a Saturday, Sunday, federal holiday, or other
          day on which banks are authorized or required to close in the State of Missouri.

  14.     Cash shall mean the legal currency of the United States and equivalents thereof.

  15.     Cause of Action shall mean any action, claim, cause of action, controversy, demand,
          right, action, lien, indemnity, guaranty, suit, obligation, liability, damage, judgment,
          account, defense, offset, power, privilege, license, and franchise of any kind or
          character whatsoever, known, unknown, contingent or non-contingent, matured or
          unmatured, suspected or unsuspected, liquidated or unliquidated, disputed or
          undisputed, secured or unsecured, assertible directly or derivatively, whether arising
          before, on, or after the Petition Date, in contract or in tort, in law or in equity, or
          pursuant to any other theory of law, including, without limitation, against the
          Prepetition Agent and the Prior Senior Lenders.

  16.     Chapter 11 shall mean Chapter 11 of the Bankruptcy Code.

  17.     Chapter 11 Cases shall mean these certain Chapter 11 bankruptcy cases captioned In
          re MGTF Radio Company, LLC and WPNT, Inc. presently pending before the
          Bankruptcy Court as case numbers 18-41671-705 and 18-41672-705, respectively.

  18.     Claim shall mean any claim against the Debtors, as defined in section 101(5) of the
          Bankruptcy Code, including: (a) any right to payment from Debtors, whether or not
          such right is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
          unmatured, disputed, undisputed, legal, equitable, secured, unsecured, pre-petition, or
          postpetition; or (b) any right to an equitable remedy for breach of performance if such
          breach gives rise to a right to payment from Debtors, whether or not such right to an
          equitable remedy is reduced to judgment, fixed, contingent, matured, unmatured,
          disputed, undisputed, secured, or unsecured.

  19.     Claimant shall mean any Person who has a Claim against Debtors.

  20.     Class shall mean Class 1, 2, 3, 4, 5, 6, and 7 as described in Article IV of this Plan.




  {15323/00016/2446655.DOCX.}                                                                       3
Case 18-41671         Doc 231
                          205   Filed 03/01/19
                                      02/08/19 Entered 03/01/19
                                                        02/08/19 11:35:17
                                                                 15:56:05          Main Document
                                             Pg
                                             Pg29
                                                4 of
                                                  of39
                                                     64



  21.     Communications Laws shall mean, collectively, the Communications Act of 1934, as
          amended, and the rules and published policies of the FCC promulgated thereunder.

  22.     Confirmation Date shall mean the date on which the Confirmation Order is entered by
          the Clerk of the Bankruptcy Court on the docket for the Chapter 11 Cases.

  23.     Confirmation Order shall mean the Final Order entered by the Bankruptcy Court
          confirming the Plan pursuant to Bankruptcy Code § 1129.

  24.     Consent shall mean consent to take any action, which shall not be unreasonably
          withheld, delayed or conditioned.

  25.     Court shall mean (a) the Bankruptcy Court, (b) any Court having jurisdiction to hear
          appeals or certiorari proceedings therefrom, and (c) any other federal or state Court
          having jurisdiction over matters addressed in or related to this Plan.

  26.     Creditor shall mean a Person that held a Claim against Debtors that arose on or before
          the Petition Date or a Claim against the Estate of any kind specified in Bankruptcy Code
          §§ 502(g), 502(h), or 502(i).

  27.     Debtors shall mean collectively MGTF Radio Company, LLC and WPNT, Inc., each
          individually a “Debtor”.

  28.     Disclosure Statement shall mean the disclosure statement submitted by Debtors
          contemporaneously herewith concerning the Plan, as may be amended or modified from
          time to time and as approved by the Bankruptcy Court pursuant to Bankruptcy Code §
          1125(b).

  29.     Disputed Claim shall mean a Claim against Debtors that is not an Allowed Claim and
          as to which there is no Final Order disallowing such Claim.

  30.     Disputed Claim Reserve shall have the meaning ascribed to it in Section 5.12 of the
          Plan.

  31.     Distribution shall mean the Cash and other consideration distributed by Debtors under
          the Plan from time to time.

  32.     Effective Date shall mean the first Business Day following the day that all Conditions
          to Effective Date have been satisfied or waived as set forth in Sections 7.11 and 7.12
          hereof.

  33.     Equity Distribution shall mean 100% of the New Equity issued on the Effective Date
          to be allocated to the Holders of Senior Secured Claims and the Holders of Unsecured
          Mezzanine Loan Claims, as provided for in the Plan Term Sheet.

  34.     Equity Allocation Mechanism shall mean the methodology for the (a) allocation of
          the New Equity to and among the Holders of Senior Secured Claims and the Holders
          of Unsecured Mezzanine Loan Claims, and (b) distribution of Additional Equity to
          Holders of Senior Secured Claims and Holders of Unsecured Mezzanine Loan Claims,
          in each case as provided for in the Plan Term Sheet, and included in the Plan


  {15323/00016/2446655.DOCX.}                                                                   4
Case 18-41671         Doc 231
                          205   Filed 03/01/19
                                      02/08/19 Entered 03/01/19
                                                        02/08/19 11:35:17
                                                                 15:56:05          Main Document
                                             Pg
                                             Pg30
                                                5 of
                                                  of39
                                                     64



          Supplement, which is designed to ensure compliance with the Communications Laws,
          including the Communications Laws relating to attribution and ownership.

  35.     Estates shall mean the estates created upon the commencement of the Chapter 11 Cases
          pursuant to Bankruptcy Code § 541(a).

  36.     Estate Property shall mean all of the property of the Estates.

  37.     Executory Contract shall mean a contract to which one or more of the Debtors is a
          party that is subject to assumption or rejection under § 365 of the Bankruptcy Code.

  38.     Existing Equity Holders shall mean the holders of Existing Equity Interests.

  39.     Existing Equity Holders Undertaking shall mean an undertaking made by the
          Existing Equity Holders for the benefit of BSP Agency, LLC and Business
          Development Corporation of America and their respective successors and assigns,
          included in the Plan Supplement.

  40.     Existing Equity Interest shall mean all equity interests, including common stock,
          member interests, preferred stock and any options, warrants, profit interest units, or
          rights to acquire any equity interests in the Debtors.

  41.     FCC shall mean the Federal Communications Commission and any successor
          governmental agency performing functions similar to those performed by the Federal
          Communications Commission on the Effective Date.

  42.     FCC Applications shall mean collectively, each application, petition, or other request
          filed with the FCC in connection with this restructuring and the Plan, including without
          limitation the FCC Long Form Applications and, if deemed necessary, the Petition for
          Declaratory Ruling.

  43.     FCC Approval shall mean the consent or approval by the FCC, or its staff acting under
          delegated authority, to any FCC Application.

  44.     FCC Licenses and Assets means the broadcasting and other licenses, authorizations,
          waivers and permits of the Debtors and any of their subsidiaries, including, without
          limitation, MGTF Media Company, LLC, and WPNT Media Subsidiary, LLC, that are
          issued from time to time by the FCC to any of the foregoing, together with any assets
          related thereto.

  45.     FCC Long Form Applications shall mean collectively, each application filed with the
          FCC on FCC Form 314 or FCC Form 315 in connection with this restructuring and the
          Plan seeking FCC consent to the transfer of control of MGTF Media Company, LLC,
          and WPNT Media Subsidiary, LLC or any Debtor or the assignment of any of the FCC
          Licenses and Assets. Final Cash Collateral Order shall mean the Final Order Pursuant
          to 11 U.S.C. §§ 361 and 363 (I) Authorizing the Debtors (A) to Utilize Cash Collateral
          and (II) Granting Adequate Protection, dated April 25, 2018 (ECF No. 74).

  46.     Final Order shall mean an order or judgment of a Court, as entered by the clerk of such
          Court on a docket related to the Chapter 11 Cases, as to which; (a) the time for any


  {15323/00016/2446655.DOCX.}                                                                   5
Case 18-41671         Doc 231
                          205   Filed 03/01/19
                                      02/08/19 Entered 03/01/19
                                                        02/08/19 11:35:17
                                                                 15:56:05           Main Document
                                             Pg
                                             Pg31
                                                6 of
                                                  of39
                                                     64



          appeal or petition for review has expired and no appeal or petition for review is pending
          or timely was filed, or (b) any appeal or petition for review finally has been determined
          or dismissed.

  47.     General Unsecured Claim shall mean a Claim other than (a) a Secured Claim, (b) an
          Administrative Expense Claim, (c) a Priority Non-Tax Claim, (d) a Priority Tax Claim,
          (e) an Unsecured Mezzanine Loan Claim or (f) an Intercompany Claim.

  48.     Governmental Unit shall have the meaning ascribed in Bankruptcy Code § 101(27).

  49.     Impaired shall have the meaning ascribed to it in Article VIII of the Plan.

  50.     Initial Debt Paydown Date shall have the meaning ascribed to it in the Plan.

  51.     Intercompany Claim shall mean any Claim held by a Debtor against another Debtor.

  52.     Lender Equity shall mean the New Equity and the Additional Equity, whenever issued.

  53.     Lenders shall mean, collectively, the Holders of the Senior Secured Claims and the
          Unsecured Mezzanine Loan Claims. As of the date hereof, BDCA is the sole Holder
          of the Senior Secured Claims and the Unsecured Mezzanine Loan Claims.

  54.     MGTF shall mean MGTF Radio Company, LLC.

  55.     New Equity shall mean collectively any and all classes of new equity, including
          without limitation shares of stock or limited liability company member interests, issued
          by the Reorganized Debtors on the Effective Date.

  56.     New Holdcos shall mean MGTF Holdco, LLC, and WPNT Holdco, Inc., which are the
          newly formed holding corporations, to be owned by Existing Equity Holders.

  57.     New Term Loan shall mean that certain first-priority senior secured term loan to
          Reorganized Debtors and the New Holdcos in an initial principal amount of
          $62,700,000.00 (which amount may be reduced without penalty if excess cash is
          applied to pay down the New Term Loan indebtedness in connection with the Effective
          Date), with a 5-year term and an interest rate of LIBOR+600 (and a LIBOR floor of
          1%) and all other documents entered into in connection therewith or contemplated
          thereby, substantially in the form included in the Plan Supplement, which shall be in
          form and substance satisfactory to the New Term Loan Agent and consistent with the
          Plan Term Sheet. In the event LIBOR ceases to be a recognized standard for
          commercial loans, the interest rate applicable to the New Term Loan shall be converted
          to a generally accepted reference rate in effect at the time providing an interest rate
          comparable to: LIBOR+600 (with a LIBOR floor of 1%).

  58.     New Term Loan Agent shall mean the agent under the New Term Loan Agreement,
          which as of the Effective Date shall be BSP Agency.

  59.     New Term Loan Agreement shall mean, that certain loan agreement, dated as of the
          Effective Date, governing the New Term Loan, substantially in the form included in the



  {15323/00016/2446655.DOCX.}                                                                    6
Case 18-41671         Doc 231
                          205   Filed 03/01/19
                                      02/08/19 Entered 03/01/19
                                                        02/08/19 11:35:17
                                                                 15:56:05           Main Document
                                             Pg
                                             Pg32
                                                7 of
                                                  of39
                                                     64



          Plan Supplement, which shall be in form and substance satisfactory to the New Term
          Loan Agent and consistent with the Plan Term Sheet.

  60.     New Term Loan Lenders shall mean the lenders under the New Term Loan
          Agreement.

  61.     Other Secured Claim shall mean any Secured Claim that is not a Senior Claim.

  62.     Outside Debt Paydown Date shall have the meaning ascribed to it in Section 5.12 of
          the Plan.

  63.     Ownership Certifications shall mean the written certification(s) which shall be
          sufficient to enable the Debtors or the Reorganized Debtors, as applicable, with the
          Consent of the Senior Agent or the New Term Loan Agent, as applicable, to determine
          (x) the extent to which direct and indirect voting and equity interests of the certifying
          party are held by non-U.S. Persons, as determined under the Communications Laws,
          and (y) whether the holding of equity of the Reorganized Debtors by the certifying party
          would result in a violation of the Communications Laws or be inconsistent with any
          FCC Approval.

  64.     Person shall mean an individual, corporation, limited liability company, limited or
          general partnership, joint stock company, joint venture, trust, estate, incorporated
          association or organization, and/or other entity, but does not include a Governmental
          Unit other than as stated in Bankruptcy Code § 101(41)(A-C).

  65.     Petition Date shall mean March 20, 2018, the date upon which the Debtors filed the
          Chapter 11 Cases with the Bankruptcy Court.

  66.     Petition for Declaratory Ruling shall mean a petition filed with the FCC, requesting
          FCC approval to the holding of equity in the Reorganized Debtors by one or more non-
          U.S. Persons.

  67.     Plan shall mean this First Amended Joint Chapter 11 Plan of Reorganization for MGTF
          Radio Company, LLC and WPNT, Inc. dated November 13, 2018, in its present form
          and as it may be further amended or modified from time to time in accordance with the
          Bankruptcy Code, the Bankruptcy Rules, and the provisions contained herein.

  68.     Plan Supplement shall mean the compilation of documents and forms of documents,
          schedules, and exhibits to the Plan to be filed by the Debtors no later than 10 days
          before the Voting Deadline or such later date on notice to parties in interest, as it may
          thereafter be altered, amended, modified, or supplemented from time to time in
          accordance with the terms hereof and in accordance with the Bankruptcy Code and the
          Bankruptcy Rules and additional documents filed with the Bankruptcy Court prior to
          the Effective Date.

  69.     Plan Term Sheet shall mean that certain term sheet detailing the material terms of the
          Debtors’ restructuring as agreed to among the Debtors, BSP Agency, BDCA, and the
          Existing Equity Holders on September 13, 2018.




  {15323/00016/2446655.DOCX.}                                                                    7
Case 18-41671         Doc 231
                          205   Filed 03/01/19
                                      02/08/19 Entered 03/01/19
                                                        02/08/19 11:35:17
                                                                 15:56:05           Main Document
                                             Pg
                                             Pg33
                                                8 of
                                                  of39
                                                     64



  70.     Potential Claims shall have the meaning ascribed to such term in Section 5.11 of the
          Plan.

  71.     Prepetition Agent shall mean Fifth Third Bank, the administrative agent under the
          Senior Credit Agreement prior to the appointment of the Senior Agent as administrative
          agent thereunder.

  72.     Prior Senior Lenders shall mean the holders of debt evidenced by the Senior Credit
          Agreement prior to the assignment of their interests under the Senior Credit Agreement
          to Business Development Corporation of America, on or about March 22, 2018.

  73.     Priority Non-Tax Claim shall mean a Claim that arises under Bankruptcy Code §
          507(a), other than an Administrative Expense Claim or a Priority Tax Claim.

  74.     Priority Tax Claim shall mean a Claim of a Governmental Unit against Debtors of the
          kind entitled to priority under Bankruptcy Code § 507(a)(8), including, to the extent
          entitled to priority under Bankruptcy Code § 507(a)(8), those Claims that are assessed
          post-Effective Date for the prepetition period.

  75.     Proof of Claim shall mean a Claim asserted by a Claimant in writing and filed with the
          Bankruptcy Court.

  76.     Pro Rata shall mean the proportion that an Allowed Claim in a Class bears to the
          aggregate amount of all Allowed Claims in such Class. To the extent that one or more
          Disputed Claims exists in such Class, pro rata shall mean the same proportion that an
          Allowed Claim in a particular Class bears to the aggregate amount of the sum of all
          Allowed Claims and all Disputed Claims in such Class until all such Disputed Claims
          become Allowed Claims or are disallowed or withdrawn.

  77.     Projections shall mean the financial information set forth in Exhibit B to the Disclosure
          Statement.

  78.     Released Parties shall mean (i) the Debtors, (ii) BSP Agency, (iii) the present and
          former members, directors, officers and employees of the Debtors who were serving in
          such capacity on or after the Petition Date, (iv) BDCA, (v) any attorneys, financial
          advisors, investment bankers, accountants, consultants, or other professionals of the
          parties described in clauses (i) through (iv) hereof; provided, however, that such
          attorneys and professional advisors shall only include those that provided services
          related to any of the Debtors, BSP Agency and/or its affiliates, BDCA and/or its
          affiliates, the Chapter 11 Cases, the Disclosure Statement, this Plan and all financing
          and other transactions contemplated by this Plan, (vi) any affiliates, successors, and
          assigns of the parties described in clauses (i) through (v) hereof, and (vii) the present
          and former officers, directors, employees, agents, representatives, advisors, members,
          and shareholders of each of the parties described in clauses (i) through (v) hereof; for
          the avoidance of doubt, the Prepetition Agent and Prior Senior Lenders, in each case,
          in such capacities, are not Released Parties, as defined herein.

  79.     Retained Professional shall mean any professional engaged in the Chapter 11 Cases
          under § 327 of the Bankruptcy Code.



  {15323/00016/2446655.DOCX.}                                                                    8
Case 18-41671         Doc 231
                          205   Filed 03/01/19
                                      02/08/19 Entered 03/01/19
                                                        02/08/19 11:35:17
                                                                 15:56:05           Main Document
                                             Pg
                                             Pg34
                                                9 of
                                                  of39
                                                     64



  80.     Reorganized Debtors shall mean Debtors as they will exist on and after the Effective
          Date of the Plan, including any successor thereto, by merger, consolidation or
          otherwise, on or after the Effective Date.

  81.     Schedules shall mean the schedules of assets and liabilities and the statement of
          financial affairs filed by Debtors pursuant to Bankruptcy Code § 521 and Bankruptcy
          Rules 1007 and 1009, including all amendments and supplements thereto as of the
          Confirmation Date.

  82.     Secured Claim shall mean a Claim as to which the Claimant has purported to assert a
          validly perfected and enforceable lien or security interest pursuant to Bankruptcy Code
          §§ 101 (37) and (51) and that is secured in whole or in part by Estate Property. A
          Secured Claim shall only be such a Claim in an amount that does not exceed the value
          of the Estate Property securing such Claim, and to the extent of the value of the lien,
          encumbrance or security interest of the holder of such Claim in such Estate Property,
          as determined in accordance with Bankruptcy Code § 506, exceeds the value of the
          Estate Property subject to such Claim, such Secured Claim shall be treated as an
          Unsecured Claim except to the extent such Creditor is entitled to make an election to
          receive the treatment set forth in Bankruptcy Code § 1111(b)(2) and the Creditor so
          elects. As used herein, the term Secured Claim includes Senior Secured Claims and
          Other Secured Claims.

  83.     Senior Agent shall mean BSP Agency, LLC.

  84.     Senior Credit Agreement shall mean that certain Credit Agreement dated September
          29, 2014, among Debtors, as borrowers, Fifth Third Bank, as administrative agent, and
          certain financial institutions and lender parties thereto, and any schedules, amendments,
          guarantees, security documents and other documents in connection therewith.

  85.     Senior Secured Claims shall mean Claims arising under the Senior Credit Agreement.

  86.     Subordinated Credit Agreement shall mean that certain Subordinated Credit
          Agreement dated September 29, 2014, among Debtors, as borrowers, Business
          Development Corporation of America, as administrative agent, and certain financial
          institutions and lender parties thereto, and any schedules, amendments, guarantees,
          security documents and other documents in connection therewith.

  87.     Unexpired Lease shall mean a lease to which one or more of the Debtors is a party that
          is subject to assumption or rejection under § 365 of the Bankruptcy Code.

  88.     Unsecured Claim shall mean a Claim other than (a) a Secured Claim, (b) an
          Administrative Expense Claim, (c) a Priority Non-Tax Claim, and (d) a Priority Tax
          Claim.

  89.     Unsecured Mezzanine Loan Claim shall mean a Claim arising under the Subordinated
          Credit Agreement.

  90.     Voting Deadline shall mean the date established by the Bankruptcy Court for voting to
          accept or reject the Plan.



  {15323/00016/2446655.DOCX.}                                                                    9
Case 18-41671         Doc 231
                          205       Filed 03/01/19
                                          02/08/19 Entered 03/01/19
                                                             02/08/19 11:35:17
                                                                      15:56:05      Main Document
                                                 Pg 35
                                                    10 of 64
                                                          39



  91.     WPNT shall mean WPNT, Inc.


                                              ARTICLE II

                            Unclassified Allowed Claims and Their Treatment

           In accordance with §§ 1123(a)(1) and 1129(a)(12) of the Bankruptcy Code, Allowed

  Claims of the kind described in §§ 507(a)(1), 507(a)(2), and 507(a)(8) of the Bankruptcy Code

  are unclassified under the Plan and are treated in the manner set forth below.

           2.01     Title 28 U.S.C. § 1930 Fees. All fees to be paid in the Chapter 11 Cases,

  pursuant to 28 U.S.C. § 1930, as determined by the Bankruptcy Court at the hearing on the

  confirmation of the Plan or thereafter, shall, if not previously paid in full, be paid in cash on

  the Effective Date.           All post-confirmation reports and fees (to be filed by Retained

  Professionals) as required by law shall be filed and paid by the Reorganized Debtors.

           2.02     Allowed Administrative Claims.       As required by the Bankruptcy Code,

  Allowed Administrative Claims are not classified under the Plan. The holder of an Allowed

  Claim with respect to liabilities incurred by the Debtors in the ordinary course of business

  during the Chapter 11 Cases or assumed by the Debtors prior to the Effective Date, including,

  but not limited to, an Allowed Claim entitled to payment under § 503(b) of the Bankruptcy

  Code, shall be paid in cash on the Effective Date or the obligations under any agreements shall

  be performed in the ordinary course of business in accordance with the terms and conditions

  of any such controlling agreements, course of dealing, course of business, or industry practice.

           The Bankruptcy Court must approve the Administrative Expense Claims of all

  Retained Professionals. Each Retained Professional must file and serve a properly-noticed fee

  application pursuant to §§ 330 and 331 of the Bankruptcy Code, or § 328 to the extent so

  approved by the Bankruptcy Court, and the Bankruptcy Court must enter a Final Order on the


  {15323/00016/2446655.DOCX.}                                                                   10
Case 18-41671         Doc 231
                          205     Filed 03/01/19
                                        02/08/19 Entered 03/01/19
                                                           02/08/19 11:35:17
                                                                    15:56:05       Main Document
                                               Pg 36
                                                  11 of 64
                                                        39



  application before any Administrative Expense Claim thereunder is paid. Only the amount of

  fees and expenses allowed by the Bankruptcy Court will be paid under this Plan.

           ALL       APPLICATIONS          FOR     ALLOWANCE          AND     PAYMENT         OF

  ADMINISTRATIVE CLAIMS AND EXPENSES EXCEPT FOR THOSE HELD BY

  RETAINED PROFESSIONALS MUST BE FILED WITHIN SIXTY (60) DAYS AFTER

  THE CONFIRMATION DATE, OR ANY SUCH CLAIM SHALL BE FOREVER

  BARRED.

           The Administrative Expense Claims outstanding on the Effective Date will consist of

  fees and expenses of professionals for post-filing work, any post-petition taxes, and other

  administrative claims.

           2.03     Allowed Priority Tax Claims. Each holder of an Allowed Claim of the kind

  described in § 507(a)(8) of the Bankruptcy Code shall receive equal quarterly payments in an

  amount which will result in full payment of its Allowed Claim within five (5) years of the entry

  of the Petition Date. Allowed Priority Tax Claims will include any penalties allowed by Final

  Order and interest at the rate of four percent (4%) per annum, or such other Interest Rate as

  may be applicable and allowed by law. The Debtors’ submit that the Allowed Priority Tax

  Claims consist of the following:

           Creditor                               Type of Tax          Amount

           Internal Revenue Service               WPNT Income          $100.00



                                            ARTICLE III

                         Classification of Allowed Claims and Allowed Interests




  {15323/00016/2446655.DOCX.}                                                                  11
Case 18-41671         Doc 231
                          205     Filed 03/01/19
                                        02/08/19 Entered 03/01/19
                                                           02/08/19 11:35:17
                                                                    15:56:05       Main Document
                                               Pg 37
                                                  12 of 64
                                                        39



           This Plan constitutes a separate Chapter 11 plan of reorganization for each Debtor and,

  accordingly, the classifications set forth in Classes 1 to 7 shall be deemed to apply to each of

  the Debtors.

           3.01     Inclusion in Classes. All Allowed Claims and Allowed Interests, other than

  Allowed Claims treated under Article Two of the Plan, are placed in the following Classes.

           3.02     Class 1 Allowed Priority Non-Tax Claims: Class 1 shall consist of the Allowed

  Priority Non-Tax Claims. Class 1 is not impaired under the Plan.

           3.03     Class 2 Allowed Senior Secured Claims: Class 2 shall consist of the Allowed

  Senior Secured Claims. Class 2 is impaired under the Plan.

           3.04     Class 3 Allowed Other Secured Claims. Class 3 shall consist of the Allowed

  Other Secured Claims. Class 3 is not impaired under the Plan.

           3.05     Class 4 Allowed Unsecured Mezzanine Loan Claims. Class 4 shall consist of

  the Allowed Unsecured Mezzanine Loan Claims. Class 4 is impaired under the Plan.

           3.06     Class 5 Allowed Other General Unsecured Claims. Class 5 shall consist of all

  Allowed Other General Unsecured Claims. Class 5 is not impaired under the Plan.

           3.07     Class 6 Allowed Intercompany Claims. Class 6 shall consist of all Allowed

  Intercompany Claims. Class 6 is unimpaired under the Plan.

           3.08     Class 7 Allowed Existing Equity Interests. Class 7 consists of all Allowed

  Existing Equity Interests in the Debtors. Class 7 is impaired under the Plan.

                                            ARTICLE IV

                          Treatment of Classified Allowed Claims and Interests

           4.01     Plan Treatment Summary. The Plan divides Allowed Claims and Allowed

  Interests against the Debtors into various Classes, which the Debtors believe are in accordance



  {15323/00016/2446655.DOCX.}                                                                  12
Case 18-41671         Doc 231
                          205         Filed 03/01/19
                                            02/08/19 Entered 03/01/19
                                                               02/08/19 11:35:17
                                                                        15:56:05            Main Document
                                                   Pg 38
                                                      13 of 64
                                                            39



  with the Classification requirements of the Bankruptcy Code. The terms “Allowed” and

  “Claim” are defined in Article I of the Plan. Distributions to the holders of Allowed Claims

  under the Plan are in full satisfaction of those Allowed Claims (including any interest accrued

  and allowable thereon). The treatment of classified Allowed Claims and Allowed Interests

  under the Plan is set forth below.

           4.02 Class 1 Allowed Priority Non-Tax Claims Debtors’ employees and independent

  contractors were paid prior to the filing and do not hold Priority Claims. The Debtors are not

  aware of any unpaid Class 1 Claims. In the event that any Priority Non-Tax Claims are filed

  and Allowed in the Chapter 11 Cases and remain unpaid on the Effective Date, such Claims

  will be treated as provided herein.


                    (a)         Treatment: Except to the extent that a holder of an Allowed Priority

                                Non-Tax Claim agrees to less favorable treatment on account of such

                                Claim and/or to the extent that such Priority Non-Tax Claim has been

                                paid in full on or before the Effective Date, the holder of such Allowed

                                Priority Non-Tax Claim shall receive Cash in an amount equal to such

                                Claim on the Effective Date.



                                Debtors estimate that the distribution on account of Class 1 Priority

                                Non-Tax Claims is $0.00.


                    (b)         Voting: The Allowed Priority Non-Tax Claims are not Impaired, and the

                                holders of such Claims, if any, are not entitled to vote to accept or reject

                                the Plan on account of such Claim.



  {15323/00016/2446655.DOCX.}                                                                            13
Case 18-41671         Doc 231
                          205        Filed 03/01/19
                                           02/08/19 Entered 03/01/19
                                                              02/08/19 11:35:17
                                                                       15:56:05       Main Document
                                                  Pg 39
                                                     14 of 64
                                                           39



           4.03     Class 2 Allowed Senior Secured Claims.


                    (a)         Treatment: The Senior Secured Claims shall be Allowed and deemed to

                    be Allowed Claims in the aggregate amount of $37,995,536.61, plus all unpaid

                    accrued interest, fees and other charges owing under the Senior Credit

                    Agreement to the extent not already reflected in the foregoing figure and to the

                    extent the Debtors make a payment in respect of the Senior Credit Agreement

                    from excess cash prior to the Effective Date. The Holders of the Senior Secured

                    Claims will retain all adequate protection payments in full and final satisfaction

                    of any and all Adequate Protection Claims, and, on or as soon as practicable

                    after the Effective Date, in full and final satisfaction, settlement, release and

                    discharge of each Senior Secured Claim, will receive: (a) a Pro Rata Share of

                    the New Term Loan; (b) New Equity in accordance with the Equity Allocation

                    Mechanism as provided for in the Plan Term Sheet; (c) Additional Equity in

                    accordance with the Equity Allocation Mechanism as provided for in the Plan

                    Term Sheet; and (d) a Cash Distribution equal to the amount of: (i) accrued and

                    unpaid interest under the Senior Credit Agreement; (ii) unpaid amounts in

                    respect of hedging obligations and interest thereon under the Senior Credit

                    Agreement; and (iii) accrued and unpaid fees and expenses. Any Adequate

                    Protection Claims which are outstanding as of the Effective Date shall be paid

                    in cash on the Effective Date.


                    (b)         Voting: Senior Secured Claims are Impaired, and the Holders thereof

                    are entitled to vote on the Plan.



  {15323/00016/2446655.DOCX.}                                                                      14
Case 18-41671         Doc 231
                          205         Filed 03/01/19
                                            02/08/19 Entered 03/01/19
                                                               02/08/19 11:35:17
                                                                        15:56:05         Main Document
                                                   Pg 40
                                                      15 of 64
                                                            39




           4.04     Class 3 Allowed Other Secured Claims.

                    (a)         Treatment: Except to the extent that a Holder of an Other Secured Claim

                                agrees to a less favorable treatment, in exchange for full and final

                                satisfaction, settlement, release and discharge of each Allowed Other

                                Secured Claim, each holder of such Allowed Other Secured Claim shall

                                receive one of the following treatments, in the sole discretion of the

                                applicable Debtor: (i) the Debtors or the Reorganized Debtors shall pay

                                such Allowed Other Secured Claims in full in Cash, including the

                                payment of any interest required to be paid under section 506(b) of the

                                Bankruptcy Code; (ii) the Allowed Other Secured Claim will be

                                reinstated pursuant to section 1124 of the Bankruptcy Code; or (iii) the

                                Other Secured Claims shall retain their liens securing their Claims and

                                the Debtors and the Reorganized Debtors shall make Distributions to

                                the Holders of the Other Secured Claims pursuant to section 1129(b)(2)

                                of the Bankruptcy Code.


                     (b)        Voting: All Other Allowed Secured Claims are not Impaired, and the

                                Holders thereof are not entitled to vote on the Plan.




           4.05     Class 4 Allowed Unsecured Mezzanine Loan Claims.

                    (a)         Treatment: The Allowed Unsecured Mezzanine Loan Claims shall be

                                Allowed and deemed to be Allowed Claims in the aggregate amount of



  {15323/00016/2446655.DOCX.}                                                                        15
Case 18-41671         Doc 231
                          205         Filed 03/01/19
                                            02/08/19 Entered 03/01/19
                                                               02/08/19 11:35:17
                                                                        15:56:05            Main Document
                                                   Pg 41
                                                      16 of 64
                                                            39



                                $24,717,429.53, plus prepetition interest, fees and other charges owing

                                under the Subordinated Credit Agreement to the extent not already

                                reflected in the foregoing figure.     In exchange for full and final

                                satisfaction, settlement, release and discharge of each Allowed

                                Unsecured Mezzanine Loan Claim, the Holders of Allowed Unsecured

                                Mezzanine Loan Claims will receive: (a) a Pro Rata share of the New

                                Term Loan; (b) New Equity in accordance with the Equity Allocation

                                Mechanism as provided for in the Plan Term Sheet; and (c) Additional

                                Equity in accordance with the Equity Allocation Mechanism, as

                                provided for in the Plan Term Sheet.


                    (b)         Voting: All Allowed Unsecured Mezzanine Loan Claims are Impaired,

                                and the Holders thereof are entitled to vote on the Plan.



           4.05     Class 5 Allowed General Unsecured Claims.


                    (a)         Treatment: General Unsecured Claims are not secured by Estate

                    Property and are not entitled to priority under Bankruptcy Code § 507(a). The

                    holders of Other Allowed General Unsecured Claims shall receive Cash in an

                    amount equal to such Claim on the Effective Date or within thirty (30) days of

                    such claim becoming an Other Allowed General Unsecured Claims if such

                    allowance occurs after the effective date.


                    (b)         Voting: Allowed Other General Unsecured Claims are not Impaired

                    and each Holder thereof is not entitled to vote on the Plan.


  {15323/00016/2446655.DOCX.}                                                                        16
Case 18-41671         Doc 231
                          205      Filed 03/01/19
                                         02/08/19 Entered 03/01/19
                                                            02/08/19 11:35:17
                                                                     15:56:05        Main Document
                                                Pg 42
                                                   17 of 64
                                                         39




           4.06     Class 6 Allowed Intercompany Claims.

                    (a)     Treatment: Class 6 consists of all Allowed Intercompany Claims in the

                    Debtors. Class 6 claimants will not receive any distribution under the Plan.

                    Upon the Effective Date, all Intercompany Claims will be reinstated in full.

                    Notwithstanding the foregoing, on and after the Effective Date, the Reorganized

                    Debtors shall be entitled, with the Consent of the New Term Loan Agent, to

                    transfer funds and obligations between and among themselves, and to release

                    Intercompany Claims, as they determine to be necessary or appropriate to best

                    enable the Reorganized Debtors to satisfy their obligations under the Plan.

                    (b)     Voting: Class 6 Claims are not Impaired and the holders thereof are not

                    entitled to vote under the Plan.




           4.07     Class 7 Allowed Existing Equity Interests.

                    (a)     Treatment: Class 7 consists of all Allowed Existing Equity Interests in

                    the Debtors. Upon the Effective Date, the existing stock of the Debtors shall

                    be transferred to the New Holdcos in accordance, and to implement the

                    transactions contemplated by, the Plan Term Sheet. On or as soon as practicable

                    after the Effective Date, the Holders of Allowed Existing Equity Interests shall

                    retain 100% of the equity in the respective New Holdcos, and an indirect 67%

                    equity interest in the Reorganized Debtors, in accordance with the Equity

                    Allocation Mechanism, as provided for in the Plan Term Sheet.



  {15323/00016/2446655.DOCX.}                                                                     17
Case 18-41671         Doc 231
                          205      Filed 03/01/19
                                         02/08/19 Entered 03/01/19
                                                            02/08/19 11:35:17
                                                                     15:56:05          Main Document
                                                Pg 43
                                                   18 of 64
                                                         39



                    (b)     Voting: Class 7 is Impaired and entitled to vote under the Plan.



                                              ARTICLE V

                                  Means for Implementation of the Plan

           5.01     Revesting of Property of the Estate. On the Effective Date, all Estate

  Property, including Causes of Action and Avoidance Actions, will vest in the Reorganized

  Debtors and shall be free and clear of all claims and interests of Creditors and parties in interest,

  except as expressly provided in this Plan or the Confirmation Order. On and after the Effective

  Date, except as provided for in the Plan, and subject to the Communications Laws, each

  Reorganized Debtor may operate its business and may use, acquire, or dispose of property and

  compromise or settle any Claims, Interests or Causes of Action without supervision or approval

  by the Bankruptcy Court.

           5.02     Source of Funding of Plan Distributions. All consideration necessary for the

  Reorganized Debtors to make payments or distributions under this Plan shall be obtained from

  the New Term Loan, New Equity, and from Cash on hand (including Cash from business

  operations). Further, the Debtors and the Reorganized Debtors shall be entitled to transfer

  funds, other assets and liabilities between and among themselves as they determine to be

  necessary or appropriate to enable the Reorganized Debtors to satisfy their obligations under

  the Plan. Except as set forth herein, any changes to intercompany account balances resulting

  from such transfers will be accounted for and settled in accordance with the Debtors’ historical

  intercompany account settlement practices and will not violate the terms of the Plan.

           5.03     Corporate Existence. Except as otherwise provided herein, each Debtor

  shall continue to exist as a Reorganized Debtor after the Effective Date as a separate



  {15323/00016/2446655.DOCX.}                                                                       18
Case 18-41671         Doc 231
                          205   Filed 03/01/19
                                      02/08/19 Entered 03/01/19
                                                         02/08/19 11:35:17
                                                                  15:56:05            Main Document
                                             Pg 44
                                                19 of 64
                                                      39



  corporate entity, limited liability company, or other form, as the case may be, with all the

  powers of a corporation, limited liability company, or other form, pursuant to the

  applicable law in the jurisdiction in which each applicable Debtor is incorporated or

  formed and pursuant to the respective certificate of incorporation and bylaws (or other

  formation documents) in effect on the Effective Date, except to the extent such certificate

  of incorporation and bylaws (or other formation documents) are amended by the Plan or

  otherwise, and to the extent such documents are amended, such documents are deemed

  to be amended pursuant to the Plan and require no further action or approval (other

  than any requisite filings required under applicable state law).

           5.04     Reorganization Transfer and New Equity. On the Effective Date, all Existing

  Equity Interests (including common stock, preferred stock, and any options, warrants, profit

  interest units, or rights to acquire any equity interests) in Debtor WPNT shall be transferred to

  a newly formed holding company, owned by the Existing Equity Holders (“WPNT Holdco,

  Inc.”). WPNT Holdco, Inc. shall establish a new wholly-owned limited liability corporation

  (“WPNT, LLC”). Debtor WPNT shall merge into WPNT, LLC with WPNT, LLC surviving

  (“Reorganized Debtor WPNT”). Pursuant to the Plan, New Equity in Reorganized Debtor

  WPNT shall be issued and allocated in accordance with the Equity Allocation Mechanism and

  the Plan Term Sheet.

           Debtor MGTF shall maintain its existing corporate and organizational structure but

  shall, on or promptly after the Effective Date, elect to be treated as a partnership for federal tax

  purposes (“Reorganized Debtor MGTF” and, together with Reorganized Debtor WPNT, the

  “Reorganized Debtors”). Pursuant to the Plan, on the Effective Date, all Existing Equity

  Interests (including common stock, preferred stock, and any options, warrants, profit interest



  {15323/00016/2446655.DOCX.}                                                                      19
Case 18-41671         Doc 231
                          205   Filed 03/01/19
                                      02/08/19 Entered 03/01/19
                                                         02/08/19 11:35:17
                                                                  15:56:05         Main Document
                                             Pg 45
                                                20 of 64
                                                      39



  units, or rights to acquire any equity interests) in Debtor MGTF, Inc. shall be transferred to a

  newly formed holding company, owned by the Existing Equity Holders (“MGTF Holdco,

  LLC”). New Equity in Reorganized Debtor MGTF shall be issued and allocated in accordance

  with the Equity Allocation Mechanism and the Plan Term Sheet.

           Entry of the Confirmation Order shall be deemed approval of the Equity Distribution

  (including the transactions contemplated thereby, any amendments thereto, and all actions to

  be taken, undertakings to be made and obligations to be incurred by the Reorganized Debtors,

  the New Holdcos, and the Existing Equity Holders in connection therewith, whether before or

  after the Effective Date) and authorization for the Reorganized Debtors to issue the New Equity

  and, if applicable, the Additional Equity, subject to such modifications as the Reorganized

  Debtors may deem to be reasonably necessary or advisable in furtherance of the Plan.

           Pursuant to section 1145 of the Bankruptcy Code, the issuance of the New Equity by

  the Reorganized Debtors as contemplated by this Plan is exempt from, among other things, the

  registration requirements of Section 5 of the Securities Act and any other applicable U.S. state

  or local law requiring registration prior to the offering, issuance, distribution or sale of New

  Equity. The transfer of the New Equity may be restricted by the Communications Laws,

  including with respect to limitations set forth in Section 5.05 below, the organizational

  documents for the Reorganized Debtors, the New Term Loan Agreement, and the terms

  thereof.

           5.05     FCC Licenses. The required FCC Applications shall be filed by the Debtors as

  promptly as practicable, including the FCC Long Form Applications and, to the extent deemed

  necessary by the Debtors, Reorganized Debtors and Senior Agent, the Petition for Declaratory

  Ruling. After such filings are made, any Person who thereafter acquires a Senior Secured



  {15323/00016/2446655.DOCX.}                                                                  20
Case 18-41671         Doc 231
                          205   Filed 03/01/19
                                      02/08/19 Entered 03/01/19
                                                         02/08/19 11:35:17
                                                                  15:56:05         Main Document
                                             Pg 46
                                                21 of 64
                                                      39



  Claim or Unsecured Mezzanine Loan Claim may, to the extent deemed necessary by the

  Debtors, Reorganized Debtors and Senior Agent, be issued special warrants in lieu of, and

  providing the economic equivalent of, any New Equity that would otherwise be issued to such

  Person under the Plan, provided that the issuance of such special warrants is in compliance

  with the Communications Laws. In addition, the Debtors may, with the Consent of the Senior

  Agent, request that the Bankruptcy Court implement restrictions on trading of Claims and

  Interests that might adversely affect the FCC Approval process. To the extent that the Debtors,

  Reorganized Debtors and Senior Agent, deem it necessary to file a Petition for Declaratory

  Ruling, the Debtors shall request that the FCC process the FCC Long Form Applications

  separate and apart from the Petition for Declaratory Ruling. Regardless of whether the FCC

  consents to the request for separate processing, the Debtors shall diligently prosecute the FCC

  Applications and shall promptly provide such additional documents or information reasonably

  requested by the FCC in connection with its review of the FCC Applications. In the event FCC

  Approval of either or both of the FCC Long Form Applications is obtained while any such

  Petition for Declaratory Ruling remains pending, the Debtors (or Reorganized Debtors, as

  applicable) shall continue to diligently prosecute the Petition for Declaratory Ruling.

           Notwithstanding anything else herein, nothing in this Plan shall (i) permit any Holder

  other than Existing Equity Holders (including through the New Holdcos) or affiliates of the

  Senior Agent to hold equity interests in either of the Debtors on or after the Effective Date

  unless the Debtors or the Reorganized Debtors, as applicable, with the Consent of the Senior

  Agent or the New Term Loan Agent, as applicable, shall have determined that such ownership

  will not cause a violation of any Communications Laws or be inconsistent with the FCC

  Approval to any FCC Long Form Application, or (ii) cause the Reorganized Debtors to exceed



  {15323/00016/2446655.DOCX.}                                                                 21
Case 18-41671         Doc 231
                          205   Filed 03/01/19
                                      02/08/19 Entered 03/01/19
                                                         02/08/19 11:35:17
                                                                  15:56:05         Main Document
                                             Pg 47
                                                22 of 64
                                                      39



  FCC restrictions on alien ownership prior to the issuance of any requested Declaratory Ruling.

  Any distribution in contravention of the preceding sentence shall be adjusted to the minimum

  extent necessary to comply with those limitations.

           5.06     Risk Factors. The primary risks under the Plan are that the income from

  Reorganized Debtors’ business operations will not meet current projections and will be

  insufficient to fund the Reorganized Debtors’ and New Holdcos’ obligations under the Plan.

  In such event, Reorganized Debtors anticipate that they will reduce expenses, where possible,

  to meet their obligations under the Plan.      In addition, the Debtors operate in a highly

  competitive industry. In order to stay competitive, the Reorganized Debtors will have to

  respond to changes in technology, services and standards that characterized the Reorganized

  Debtors’ industry. The Debtors believe that the continued efforts, abilities, and expertise of

  the Reorganized Debtors’ officers will be essential to the ability to execute the Reorganized

  Debtors’ business strategy. Section 6.07 (“Certain Risk Factors”) of the Disclosure Statement

  provides additional discussion of these and certain other risks.

           5.07     Treatment of Disputed Claims. Notwithstanding any other provisions of the

  Plan, Distributions with respect to any Claim which is disputed, unliquidated, or contingent

  will not be made until such Claim becomes an Allowed Claim. Notwithstanding any provision

  in the Plan to the contrary, the Claim of any transferee of a transfer that is voidable under §§

  544, 547, 548 and 550 of the Bankruptcy Code will be deemed to be a Disputed Claim, and no

  Distribution will be made thereon, unless and until such transferee has paid the amount, or

  turned over any such property, for which such transferee is liable under § 550 of the

  Bankruptcy Code.




  {15323/00016/2446655.DOCX.}                                                                  22
Case 18-41671         Doc 231
                          205    Filed 03/01/19
                                       02/08/19 Entered 03/01/19
                                                          02/08/19 11:35:17
                                                                   15:56:05         Main Document
                                              Pg 48
                                                 23 of 64
                                                       39



           5.08     Deadline to Dispute Claims. The Reorganized Debtors, with the Consent of the

  New Term Loan Agent, shall file, within ninety (90) days of the Effective Date, objections to

  claims. Subject to the provisions of the Plan, upon entry of a Final Order resolving the

  objection, the Reorganized Debtors shall commence Distributions to the Claimant.

           5.09     Distributions to Holders of Allowed Claims. Distributions shall be mailed, via

  first class mail, to the Creditor’s address listed on the proof of claim or such other address as

  provided by the Creditor before the Distribution is mailed.

           5.10     Unclaimed Distributions. All Distributions which remain uncashed for sixty

  (60) days shall be void and deemed forfeited. The Reorganized Debtors shall not be liable for

  or obligated to pay any forfeited Distributions.

           5.11     Preservation of Causes of Action.     In accordance with § 1123(b) of the

  Bankruptcy Code, and except where such Causes of Action have been expressly released, the

  Reorganized Debtors shall retain and may enforce all rights to commence and pursue, as

  appropriate, any and all Causes of Action, whether arising before or after the Petition Date and

  the Reorganized Debtors’ rights to commence, prosecute, or settle such Causes of Action shall

  be preserved notwithstanding the occurrence of the Effective Date. The Reorganized Debtors

  may pursue such Causes of Action, as appropriate, in accordance with the best interests of the

  Reorganized Debtors. Unless any Causes of Action are expressly waived, relinquished,

  exculpated, released, compromised, or settled in the Plan or a Bankruptcy Court order, the

  Reorganized Debtors expressly reserve all Causes of Action, for later adjudication, and,

  therefore, no preclusion doctrine, including the doctrines of res judicata, collateral estoppel,

  issue preclusion, claim preclusion, estoppel (judicial, equitable or otherwise) or laches, shall




  {15323/00016/2446655.DOCX.}                                                                   23
Case 18-41671         Doc 231
                          205   Filed 03/01/19
                                      02/08/19 Entered 03/01/19
                                                         02/08/19 11:35:17
                                                                  15:56:05         Main Document
                                             Pg 49
                                                24 of 64
                                                      39



  apply to such Causes of Action upon, after, or as a consequence of Confirmation or the

  Effective Date.

           The Reorganized Debtors intend to investigate potential claims against the Prepetition

  Agent and the Prior Senior Lenders (“Potential Claims”). The Potential Claims against the

  Prepetition Agent and Prior Senior Lenders may include, among other things, breach of

  contract, negligence, gross negligence, breach of the duty of good faith, breach of fiduciary

  duties, economic duress, shadow director and control liability claims, tortious interference and

  other potential claims, based on common law, any statutory provision or in equity arising out

  of the Prepetition Agent and Prior Senior Lenders’ relationship with the Debtors and their

  principals. The Reorganized Debtors will apply 100% of any net recoveries from such claims

  to pay down the New Term Loan; provided, that, (x) the Reorganized Debtors shall only be

  entitled to spend up to $200,000 in fees and expenses in connection with investigating or

  prosecuting Potential Claims, provided, that the Reorganized Debtors may pledge portions of

  the proceeds of Potential Claims to attorneys that agree to pursue the Potential Claims on a

  contingency basis; and (y) it being understood that the New Term Loan Agent and New Term

  Loan Lenders (including in their capacities as Senior Agent and the holders of Senior Secured

  Claims and Unsecured Mezzanine Loan Claims) shall be indemnified by the Reorganized

  Debtors and the New Holdcos for any claims that may arise from the prosecution of the

  Potential Claims under the credit agreement for the New Term Loan.

           5.12     Disputed Claims Reserve. The Debtors shall establish a reserve account with

  the Reorganized Debtors in an amount equal to the amount of the payments which would have

  been made to such Creditor had the Creditor’s Disputed Claim been Allowed on the Effective

  Date and shall reserve said funds until such time as the Disputed Claim shall become an



  {15323/00016/2446655.DOCX.}                                                                  24
Case 18-41671         Doc 231
                          205     Filed 03/01/19
                                        02/08/19 Entered 03/01/19
                                                           02/08/19 11:35:17
                                                                    15:56:05      Main Document
                                               Pg 50
                                                  25 of 64
                                                        39



  Allowed Claim, upon which the Reorganized Debtors shall release the reserved funds to such

  Creditor or such other amount as ordered by the Court. Upon the entry of an order disallowing

  any Disputed Claim, the holder of such Claim shall immediately forfeit any claim, right, title,

  or interest in any distributions under this Plan and the Reorganized Debtors shall treat any

  reserved funds as Cash.

                                             ARTICLE VI

                                Executory Contracts and Unexpired Leases

           6.01     Assumption of Executory Contracts and Unexpired Leases and Proposed Cure.

  No later than twenty-one (21) days prior to the commencement of the hearing on confirmation

  of the Plan, the Debtors, with the Consent of the Senior Agent, shall file with the Bankruptcy

  Court a schedule (the “Assumed Executory Contracts and Unexpired Leases Schedule”)

  identifying those Executory Contracts and Unexpired Leases to be assumed pursuant to the

  Plan, provided that the Debtors reserve the right to amend the Assumed Executory Contracts

  and Unexpired Leases Schedule at any time up to three (3) Business Days prior to the

  Confirmation Hearing to add or delete any Executory Contracts and Unexpired Leases

  contained therein. The Debtors shall provide notice of the Assumed Executory Contracts and

  Unexpired Leases Schedule, and any amendments thereto, to the non-Debtor parties to the

  Executory Contracts and Unexpired Leases.            The Assumed Executory Contracts and

  Unexpired Leases Schedule shall include a designation of the monetary cure amount that

  Debtors believe is owed with respect to each Executory Contract and Unexpired Leases set

  forth. Except as provided elsewhere in this Plan, any non-Debtor party to an Executory

  Contract or Unexpired Lease shall file with the Bankruptcy Court and serve its objection to the

  Assumed Executory Contracts and Unexpired Leases Schedule and the proposed cure amount



  {15323/00016/2446655.DOCX.}                                                                 25
Case 18-41671         Doc 231
                          205   Filed 03/01/19
                                      02/08/19 Entered 03/01/19
                                                         02/08/19 11:35:17
                                                                  15:56:05           Main Document
                                             Pg 51
                                                26 of 64
                                                      39



  therein, if any, in writing not later than 5:00 p.m. on the day that is seven (7) days prior to the

  confirmation hearing. The failure of any non-Debtor party to an Executory Contract and

  Unexpired Lease to file and serve an objection to the assumption of such Executory Contract

  or Unexpired Lease by the deadline therefore shall be deemed as consent to the assumption

  and assumption and assignment of the Executory Contract and Unexpired Lease and to such

  cure amount. On the Effective Date, in addition to all Executory Contracts and Unexpired

  Leases that have been previously assumed by the Debtors by order of this Court, each of the

  Executory Contracts and Unexpired Leases of the Debtors that are identified in the Assumed

  Executory Contracts and Unexpired Leases Schedule shall be deemed assumed and assigned

  in accordance with the provisions and requirements of sections 365 and 1123 of the Bankruptcy

  Code and the entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval

  of adequate assurance of the future performance of such assumed contract.

           6.02     Cure of Defaults of Assumed Executory Contracts and Unexpired Leases. The

  cure amount owed under each Executory Contract and Unexpired Lease to be assumed and

  assigned pursuant to the Plan, as set forth in the Assumed Executory Contracts and Unexpired

  Leases Schedule, or as otherwise established by the Bankruptcy Court at the Confirmation

  Hearing, shall be satisfied, pursuant to section 365(b)(1) of the Bankruptcy Code, by payment

  of the cure amount with respect to the aggregate cure costs for the Executory Contracts and

  Unexpired Leases listed in the Assumed Executory Contracts and Unexpired Leases Schedule

  on the later of (a) the Effective Date (or as soon as practicable thereafter), (b) as due in the

  ordinary course of business, or (c) on such other terms as the parties to such Executory

  Contracts and Unexpired Leases may otherwise agree or as otherwise established by the

  Bankruptcy Court at the confirmation hearing. In the event the Debtors or Reorganized



  {15323/00016/2446655.DOCX.}                                                                     26
Case 18-41671         Doc 231
                          205    Filed 03/01/19
                                       02/08/19 Entered 03/01/19
                                                          02/08/19 11:35:17
                                                                   15:56:05         Main Document
                                              Pg 52
                                                 27 of 64
                                                       39



  Debtors are unable to agree on a cure amount for any Executory Contract or Unexpired Lease,

  the Debtors or Reorganized Debtors, as applicable, reserve the right to amend the Assumed

  Executory Contracts and Unexpired Leases Schedule, and such Executory Contract or

  Unexpired Lease shall be deemed rejected.

           6.03      Post-petition Contracts and Leases.   All contracts and leases entered into by

  the Debtors after the Petition Date and remaining in effect on the Effective Date shall be

  deemed assigned to the Reorganized Debtors as of the Effective Date.



                                            ARTICLE VII

                                          General Provisions

           7.01     Severability. Any clause within the Plan, enforcement of which is determined

  by a Court to be unconstitutional, illegal, unlawful, or otherwise improper or manifestly

  contrary to public policy, shall be severed and stricken from the Plan and shall not invalidate

  or otherwise render void the remainder of the Plan unless such severance would frustrate the

  accomplishment of the purposes of the Plan.

           7.02     Modification of Plan. Pursuant to § 1127(a) of the Bankruptcy Code, the

  Debtors, with the Consent of the Senior Agent, may modify the Plan at any time prior to the

  entry of the Confirmation Order. After entry of the Confirmation Order, the Reorganized

  Debtors may, pursuant to § 1127(b) and (c) of the Bankruptcy Code and with approval of the

  Court and Consent of the Senior Agent or the New Term Loan Agent (as applicable), modify

  or amend the Plan in a manner which does not materially or adversely affect the interests of

  Persons affected by the Plan, without having to solicit acceptance of such modifications, and

  may take such steps as are necessary to carry out the purpose and effect of the Plan as modified.



  {15323/00016/2446655.DOCX.}                                                                   27
Case 18-41671         Doc 231
                          205        Filed 03/01/19
                                           02/08/19 Entered 03/01/19
                                                              02/08/19 11:35:17
                                                                       15:56:05        Main Document
                                                  Pg 53
                                                     28 of 64
                                                           39



           7.03     Closing of the Chapter 11 Cases. After the Estate has been fully administered,

  the Bankruptcy Court shall close the Chapter 11 Cases in accordance with § 350 of the

  Bankruptcy Code.

           7.04     Further Actions. Pursuant to § 1142(b), the Confirmation Order shall operate as

  a Final Order of the Court directing the Reorganized Debtors, and any other necessary parties

  to execute and deliver, or join in the execution and delivery, of any instrument required to

  effect a transfer of the Estate Property, and to perform any other act that is necessary for the

  consummation of this Plan.

           7.05     Captions. Captions used in this Plan are for convenience only, and shall not

  affect the construction or interpretation of the Plan.

           7.06     Jurisdiction of the Bankruptcy Court. After the entry of the Confirmation Order,

  the Court will retain jurisdiction for the following purposes:

                    (a)         To determine the classification and priority of all Claims against or

  Equity Interests in the Debtors and to re-examine any Claims or Equity Interests which may

  have been allowed;

                    (b)         To determine allowance of Claims for damages with respect to rejection

  of any such executory contracts or unexpired leases within such time as the Court may direct;

                    (c)         To hear and determine all applications for compensation and other

  Administrative Expenses;

                    (d)         To hear and determine all Avoidance Actions;

                    (e)         To conduct hearings on valuation, as necessary, and to determine

  whether any party-in-interest is entitled to recover any Claim against any Person, whether




  {15323/00016/2446655.DOCX.}                                                                      28
Case 18-41671         Doc 231
                          205        Filed 03/01/19
                                           02/08/19 Entered 03/01/19
                                                              02/08/19 11:35:17
                                                                       15:56:05          Main Document
                                                  Pg 54
                                                     29 of 64
                                                           39



  arising under § 506(c) of the Bankruptcy Code, or arising out of a voidable preference, a

  fraudulent transfer, or otherwise;

                    (f)         To hear and determine any and all adversary proceedings or contested

  matters;

                    (g)         To determine any modification of the Plan after Confirmation pursuant

  to § 1127 of the Bankruptcy Code;

                    (h)         To determine all matters, controversies and disputes arising under or in

  connection with the Plan and its interpretation, enforcement, or consummation or otherwise

  related to the application, or disposition of the Estate Property, including any disputes relating

  to the new organizational documents governing the Reorganized Debtors or the New Holdcos

  and all ancillary and related documents relative to the Plan and these Chapter 11 Cases,

  including the Existing Equity Holders Undertaking;

                    (i)         To enter any order, including injunctions, necessary to establish and

  enforce the rights and powers of the Debtors under the confirmed Plan;

                    (j)         To ensure that the Reorganized Debtors comply with the provisions of

  the Plan and with all orders of the Court pursuant to the Plan;

                    (k)         To enable the Reorganized Debtors to take all actions contemplated by

  the Plan;

                    (l)         To adjudicate all claims or controversies arising out of any purchases,

  sales, or contracts made or undertaken by the Debtors during the pendency of this Chapter 11

  where the outcome of that proceeding could conceivably have any effect on the Reorganized

  Debtors;




  {15323/00016/2446655.DOCX.}                                                                        29
Case 18-41671         Doc 231
                          205        Filed 03/01/19
                                           02/08/19 Entered 03/01/19
                                                              02/08/19 11:35:17
                                                                       15:56:05        Main Document
                                                  Pg 55
                                                     30 of 64
                                                           39



                    (m)         To enter a Final Decree pursuant to Rule 3022 of the Bankruptcy Rules;

  and

                    (n)         For all valid purposes as set forth under Title 11 and Title 28 of the

  United States Code.

           7.07     Request for Confirmation. To the extent deemed necessary, the Debtors hereby

  request the Court to enter the Confirmation Order confirming the Plan.

           7.08     Cram-Down. If any impaired Class under the Plan in accordance with §§ 1126

  and 1129(a)(8) of the Bankruptcy Code fails to accept the Plan, the Debtors reserve the right

  to request the Bankruptcy Court to confirm the Plan pursuant to § 1129(b) of the Bankruptcy

  Code and to automatically cause such modification of the Plan so to enable the Plan to provide

  treatment of Claims to satisfy the requirements of § 1129(b) of the Bankruptcy Code.

           7.09     Disclosure Statement. The attention of holders of Claims and Interests is

  directed to the Disclosure Statement approved by the Court to satisfy the requirements of

  § 1129(b) of the Bankruptcy Code.

           7.10     Effect on Non-Debtors. Confirmation of the Plan shall not affect any Creditors'

  rights or remedies under third party guaranties or agreements with other Creditors.

           7.11     Conditions to Effective Date. The Plan shall not become effective and the

  Effective Date shall not occur unless and until the following conditions shall have been

  satisfied or waived in accordance with section 7.12 of this Plan:

           (a) The Confirmation Order shall have been entered by the Bankruptcy Court and shall

  have become a Final Order.

           (b) The New Term Loan Agreement and all related documents provided for therein or

  contemplated thereby shall be in form and substance acceptable to the Debtors and the Senior



  {15323/00016/2446655.DOCX.}                                                                      30
Case 18-41671         Doc 231
                          205   Filed 03/01/19
                                      02/08/19 Entered 03/01/19
                                                         02/08/19 11:35:17
                                                                  15:56:05          Main Document
                                             Pg 56
                                                31 of 64
                                                      39



  Agent, and shall have been duly and validly executed and delivered, all conditions precedent

  to the effectiveness thereof and the issuance of the term loans thereunder (other than the

  occurrence of condition 7.11(a) of this Plan) shall have occurred or shall have been satisfied

  and the Reorganized Debtors will have access to funding under the New Term Loan as set

  forth under the Plan.

           (c) All other actions, documents, and agreements determined by the Debtors and the

  Senior Agent to be necessary to implement the Plan, including the Existing Equity Holders

  Undertaking, shall have been effected or executed and shall be in form and substance

  acceptable to the Debtors and the Senior Agent.

           (d) Each FCC Approval shall have been obtained.

           (e) The final version of the Plan Supplement and all of the schedules, documents, and

  exhibits contained therein, and all other schedules, documents, supplements and exhibits to the

  Plan, shall be consistent with the Plan Term Sheet in all material respects, and shall have been

  filed in a manner consistent with the Plan Term Sheet.

           (f) Organizational documents for the New Holdcos and the Reorganized Debtors and

  its subsidiaries, as necessary, shall be in form and substance acceptable to the Debtors and the

  Senior Agent and shall have been adopted and filed as necessary with the applicable authorities

  of the relevant jurisdiction(s) of formation and shall have become effective in accordance with

  the corporate or limited liability company laws of such jurisdiction(s).

           (g) All authorizations, consents, certifications, approvals, rulings, no-action letters,

  opinions or other documents or actions required by any law, regulation or order to be received

  or to occur in order to implement the Plan on the Effective Date shall have been obtained or

  shall have occurred unless failure to do so will not have a material adverse effect on the



  {15323/00016/2446655.DOCX.}                                                                   31
Case 18-41671         Doc 231
                          205    Filed 03/01/19
                                       02/08/19 Entered 03/01/19
                                                          02/08/19 11:35:17
                                                                   15:56:05          Main Document
                                              Pg 57
                                                 32 of 64
                                                       39



  Reorganized Debtors and will not adversely affect the rights and remedies of the New Term

  Loan Lenders (in their capacities as New Term Loan Lenders and holders of New Equity)

  under the Plan Documents.

           (h) The Debtors shall have sufficient Cash on hand on the Effective Date to make

  payments pursuant to the Plan such as to pay in full in Cash Administrative Expense Claims,

  Priority Tax Claims or other amounts required to be paid under the Plan on the Effective Date

  from existing Cash balances, revenue generated from the operations of the Debtors and the

  Reorganized Debtors and borrowings under the New Term Loan.

           (i) The New Term Loan and the Equity Distribution shall have been issued.

           (j) All assets shall have been vested in the Reorganized Debtors as contemplated under

  the Plan.

           7.12     Waiver of Conditions. Each of the conditions set forth in section 7.11 of the

  Plan, other than the condition set forth in subsections 7.11(a) and 7.11(d) of this Plan, may be

  waived in whole or in part by the Debtors with the Consent of the Senior Agent, without any

  notice to the Bankruptcy Court or parties-in-interest and without the need for a hearing. For

  the avoidance of doubt, upon the consummation of the Plan on the basis of the waiver, in

  accordance with this section 7.12 of the Plan, of a condition set forth in section 7.11 of this

  Plan (other than the conditions set forth in subsection 7.11(a) and 7.11(d) of this Plan), the Plan

  shall be deemed substantially consummated for all purposes, including purposes of any

  “mootness” doctrine, including the doctrine of equitable mootness.

           7.13 Effect of Non-Occurrence of Conditions to Effective Date.            If each of the

  conditions specified in section 7.11 of the Plan has not been satisfied or waived in the manner

  provided in section 7.12 of this Plan on or before the date that is sixty (60) days after the



  {15323/00016/2446655.DOCX.}                                                                     32
Case 18-41671         Doc 231
                          205    Filed 03/01/19
                                       02/08/19 Entered 03/01/19
                                                          02/08/19 11:35:17
                                                                   15:56:05        Main Document
                                              Pg 58
                                                 33 of 64
                                                       39



  Confirmation Date (subject to extension in the sole discretion of the Senior Agent), then: (i)

  the Confirmation Order shall be vacated and shall be of no further force or effect; (ii) no

  distributions under the Plan shall be made; (iii) the Debtors and all Holders of Claims and

  Interests in the Debtors shall be restored to the status quo ante as of the day immediately

  preceding the Confirmation Date as though the Confirmation Date had never occurred; and

  (iv) all of the Debtors’ obligations with respect to the Claims and Interests shall remain

  unaffected by the Plan and nothing contained therein shall be deemed to constitute a waiver or

  release of any Claims by or against the Debtors or any other Person or to prejudice in any

  manner the rights of the Debtors or any Person in any further proceedings involving the

  Debtors and the Plan shall be deemed withdrawn. Upon such occurrence, the Debtors shall file

  a written notification with the Bankruptcy Court and serve it upon such parties as the

  Bankruptcy Court may direct. For the avoidance of doubt, (except as may be set forth in the

  Confirmation Order) the Plan shall have no force or effect until the occurrence of the Effective

  Date.

                                          ARTICLE VIII

                                       Effect of Confirmation

           8.01     Terms Binding. On the Effective Date, all provisions of the Plan, and all

  amendments, exhibits and schedules thereto, shall become binding on the Reorganized

  Debtors, the New Holdcos, the Estate, all Creditors, and all other Entities whose interests are

  affected in any way by the Plan.

           8.02     Discharge.    Pursuant to the provisions of 11 U.S.C. §§ 105, 524, and 1141(d)

  and as except as otherwise specifically provided in the Plan or in any contract, instrument, or

  other agreement or document created pursuant to the Plan, the Confirmation Order shall



  {15323/00016/2446655.DOCX.}                                                                  33
Case 18-41671         Doc 231
                          205   Filed 03/01/19
                                      02/08/19 Entered 03/01/19
                                                         02/08/19 11:35:17
                                                                  15:56:05            Main Document
                                             Pg 59
                                                34 of 64
                                                      39



  discharge and release, as of the Effective Date, the Debtors, their estates, and all of their

  respective property from any and all claims, debts, liens, security interests, encumbrances, and

  interests that arose before the Confirmation Date, including, but not limited to, all principal

  and any interest accrued and debts of the kind specified in 11 U.S.C. § 502(g), 502(h), and

  502(i) whether or not (a) a proof of claim or interest based upon such Claim, debt, right, or

  Interest is filed or deemed filed under 11 U.S.C. § 501; (b) a Claim or Interest based upon such

  Claim, debt, right or Interest is allowed under 11 U.S.C. § 502, or (c) the holder of a Claim,

  debt, right, or Interest accepted this Plan. In addition, subject to the provisions of this Plan and

  any contract, instrument, or other agreement or document created pursuant to the Plan, the

  Distributions made under this Plan and any contract, instrument, or other agreement or

  document created pursuant to the Plan shall be in exchange for and in complete satisfaction,

  discharge, and release of all claims against the Debtors and any of their respective assets or

  property, including claims for interest accruing after the Petition Date and prior to the Effective

  Date, whether known or unknown. On or after the Effective Date, except as expressly provided

  in the Plan, all holders of Claims arising prior to the Confirmation Date shall, to the fullest

  extent possible under applicable law, be permanently barred and enjoined from asserting

  against the Debtors or their assets or property any further or other claims, including claims

  based on any act or omission, transactions, or other activity of any kind or nature that occurred

  prior to the Confirmation Date.

           8.03     Exculpation and Releases.

           (a) Exculpation. To the fullest extent permitted by applicable law, and except as

  expressly provided in the Plan or Confirmation Order, from and after the Effective Date, the

  Released Parties shall neither have nor incur any liability to, or be subject to any right of action



  {15323/00016/2446655.DOCX.}                                                                      34
Case 18-41671         Doc 231
                          205   Filed 03/01/19
                                      02/08/19 Entered 03/01/19
                                                         02/08/19 11:35:17
                                                                  15:56:05            Main Document
                                             Pg 60
                                                35 of 64
                                                      39



  by, any Debtor or Holder of a Claim or Interest, or any other party-in-interest, or any of their

  respective employees, representatives, financial advisors, attorneys, or agents acting in such

  capacity, or affiliates, or any of their successors or assigns, for any act or omission prior to the

  Effective Date in connection with, relating to, or arising out of, the Chapter 11 Cases,

  formulating, preparing, disseminating, negotiating, or filing, this Plan and the Disclosure

  Statement, the solicitation of acceptances of the Plan, the pursuit of approval of the Disclosure

  Statement and confirmation of the Plan, the confirmation of the Plan, the Plan Documents, the

  consummation of the Plan or the administration of the Plan or the property to be distributed

  under the Plan, or the restructuring transactions contemplated under the Plan and any actions

  taken or documents executed and delivered that are incidental thereto; provided, however, that

  the foregoing provision shall not apply to an act or omission that is subsequently determined

  by a Final Order of the Bankruptcy Court to have constituted willful misconduct or gross

  negligence; provided, further, however, that any act approved by Final Order of the

  Bankruptcy Court shall be deemed not to constitute willful misconduct or gross negligence.

  Any of the Released Parties shall be entitled to rely, in all respects, upon the advice of counsel

  with respect to their duties and responsibilities under the Plan.

           (b) Releases by the Debtors. To the fullest extent permitted by applicable law, as of

  the Effective Date, except as expressly provided in the Plan or the Confirmation Order, for

  good and valuable consideration, including the service of the Released Parties to facilitate the

  restructuring of the Debtors and the implementation of the restructuring contemplated by the

  Plan, the adequacy of which is hereby confirmed, the Debtors and the Reorganized Debtors, in

  their individual capacities and as debtors-in-possession on behalf of the Debtors’ Estates, will

  be deemed to release and forever waive and discharge all claims, obligations, suits, judgments,



  {15323/00016/2446655.DOCX.}                                                                      35
Case 18-41671         Doc 231
                          205   Filed 03/01/19
                                      02/08/19 Entered 03/01/19
                                                         02/08/19 11:35:17
                                                                  15:56:05            Main Document
                                             Pg 61
                                                36 of 64
                                                      39



  damages, demands, debts, rights, Causes of Action and liabilities whether liquidated or

  unliquidated, fixed or contingent, matured or unmatured, known or unknown, foreseen or

  unforeseen, then existing or thereafter arising, in law, equity or otherwise that are based in

  whole or part on any act, omission, transaction, event or other occurrence taking place on or

  prior to the Effective Date in any way relating to the Debtors, the Reorganized Debtors, the

  Released Parties, the Chapter 11 Cases, the Plan or this Disclosure Statement, or any document

  or agreement related thereto that the Debtors or the Reorganized Debtors had or have against

  the Released Parties (directly, indirectly, derivatively, in representative capacity or otherwise);

  provided, however, that the foregoing provision shall not apply to an act or omission that is

  determined by a Final Order of the Bankruptcy Court to have constituted willful misconduct

  or gross negligence.

           (c) Releases by Holders of Claims and Interests. To the fullest extent permitted by

  applicable law, as of the Effective Date, except as expressly provided in the Plan or the

  Confirmation Order, each Holder of a Claim or an Interest who votes to accept the Plan, or

  who, directly or indirectly, is entitled to receive a distribution under the Plan, including Persons

  entitled to receive a distribution via an attorney, agent, or trustee, or who is the Holder of an

  Unimpaired Claim shall be deemed to have conclusively, absolutely, unconditionally,

  irrevocably, and forever, released and discharged the Debtors, the Reorganized Debtors, and

  the Released Parties from any and all Claims, Interests, obligations, rights, suits, damages,

  Causes of Action, remedies, and liabilities whatsoever, including any derivative Claims,

  asserted on behalf of a Debtor, whether known or unknown, foreseen or unforeseen, existing

  or hereafter arising, in law, equity or otherwise, that such Person would have been legally

  entitled to assert (whether individually or collectively), based on or relating to any act,



  {15323/00016/2446655.DOCX.}                                                                      36
Case 18-41671         Doc 231
                          205   Filed 03/01/19
                                      02/08/19 Entered 03/01/19
                                                         02/08/19 11:35:17
                                                                  15:56:05          Main Document
                                             Pg 62
                                                37 of 64
                                                      39



  omission, transaction, event or other occurrence taking place on or prior to the Effective Date,

  provided, however, that the foregoing release shall not operate to waive or release any Causes

  of Action of any releasing party: (1) against a Released Party arising from the contractual

  obligations owed to the releasing party (other than pursuant to the Senior Credit Agreement

  and the Subordinated Credit Agreement); (2) expressly set forth in and preserved by the Plan,

  the Plan Supplement, Plan Documents or other related documents; or (3) arising from claims

  for fraud, gross negligence, willful misconduct, or criminal conduct.          Notwithstanding

  anything to the contrary in the foregoing, the releases set forth above do not release any post-

  Effective Date obligations of any party under the Plan or any document, instrument, or

  agreement (including those set forth in the Plan Supplement and other Plan Documents)

  executed to implement the Plan.

           (d) Injunction Related to Exculpation and Releases. Pursuant to section 524(a) of the

  Bankruptcy Code, all Persons that have held, hold or may hold any liabilities released or

  discharged or exculpated pursuant to this section of the Plan will be permanently enjoined from

  taking any of the following actions against any Released Party or its property on account of

  such released liabilities: (i) commencing, conducting or continuing in any manner, directly or

  indirectly, any suit, action or other proceeding of any kind; (ii) enforcing, levying, attaching,

  collecting or otherwise recovering by any manner or means, directly or indirectly, any

  judgment, award, decree or order; (iii) creating, perfecting or otherwise enforcing in any

  manner, directly or indirectly, any Lien; (iv) except as provided in the Plan, asserting any

  setoff, right of subrogation or recoupment of any kind, directly or indirectly, against any

  obligation due a Released Party; and (v) commencing or continuing any action, in any manner,

  in any place that does not comply with or is inconsistent with the provisions of the Plan.



  {15323/00016/2446655.DOCX.}                                                                   37
Case 18-41671         Doc 231
                          205   Filed 03/01/19
                                      02/08/19 Entered 03/01/19
                                                         02/08/19 11:35:17
                                                                  15:56:05          Main Document
                                             Pg 63
                                                38 of 64
                                                      39



           8.04     Release of Claims Against Retained Professionals. On the Effective Date,

  Retained Professionals are hereby released and shall neither have nor incur any liability, other

  than for gross negligence or willful misconduct, to the Debtors, the Estate, the Reorganized

  Debtors, or any creditor or interested party for any action taken or omitted to be taken in

  connection with or related to the Chapter 11 Cases, including, without limitation, the

  formulation, preparation, dissemination, implementation or confirmation of the Plan, the

  Disclosure Statement, or any contract, instrument, release, or other agreement or document

  including but not limited to any other action taken or omitted in connection with the Plan or

  the Disclosure Statement.

           8.05     Non-Release of Co-Makers and Guarantors. Nothing herein shall in any way

  alter affect, or release the liability of any co-makers or guarantors on any Claims other than

  the Debtors as provided in the Plan.



                                          ARTICLE IX

                                   Post-Confirmation Provisions

           9.01     Post-Confirmation Powers and Duties of the Reorganized Debtors. After

  Confirmation, the Reorganized Debtors shall make all Distributions and perform all duties set

  forth in this Plan, shall take all other actions necessary to consummate and implement the Plan,

  and shall retain all authority necessary to perform such duties.

           9.02     Avoidance Actions.   The Reorganized Debtors do not intend to pursue

  preferences, fraudulent transfers or other avoidance actions. Based upon an analysis of the

  Statement of Financial Affairs, any preferential transfer actions and fraudulent transfer actions




  {15323/00016/2446655.DOCX.}                                                                   38
Case 18-41671         Doc 231
                          205    Filed 03/01/19
                                       02/08/19 Entered 03/01/19
                                                          02/08/19 11:35:17
                                                                   15:56:05          Main Document
                                              Pg 64
                                                 39 of 64
                                                       39



  against Debtors or any other Insiders, of which Debtors believe there to be none, shall be

  released upon entry of the Confirmation Order.

           9.03     Tax Returns. The Debtors shall file all tax returns with respect to the Debtors,

  when due, including all tax returns necessary to close the Bankruptcy Estate.

           9.04     Existing Equity Holders Undertaking. The Existing Equity Holders shall

  comply with all duties and obligations under the Existing Equity Holders Undertaking.



                                          Respectfully submitted,

                                          CARMODY MACDONALD P.C.

                                          By: /s/ Robert E. Eggmann
                                              ROBERT E. EGGMANN #37374MO
                                              THOMAS H. RISKE #61838MO
                                              120 S. Central Avenue, Suite 1800
                                              St. Louis, Missouri 63105
                                              (314) 854-8600
                                              (314) 854-8660 – FAX
                                              ree@carmodymacdonald.com
                                              thr@carmodymacdonald.com

                                          ATTORNEYS FOR DEBTORS




  {15323/00016/2446655.DOCX.}                                                                    39
